Exhibit 10.8

 

[Published CUSIP Number:                     ]

 

FIRST AMENDED AND RESTATED

$430 MILLION INTERIM REVOLVING

CREDIT AGREEMENT

 

Dated as of July 1, 2004

 

among

 

WELLS OPERATING PARTNERSHIP II, L.P.,

as the Borrower,

 

WELLS REAL ESTATE INVESTMENT TRUST II, INC.,

as the REIT Guarantor,

 

the other parties from time to time party hereto,

and identified as Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

the other parties from time to time party hereto,

and identified as Lenders,

 

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book Manager,

 

KEY BANK NATIONAL ASSOCIATION and SOCIETE GENERALE

as Documentation Agents,

 

and

 

CITICORP NORTH AMERICA, INC., EUROHYPO AG, NEW YORK BRANCH, LASALLE BANK
NATIONAL

ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION and SUMITOMO MITSUI BANKING
CORPORATION

as Managing Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   1      1.01    Defined Terms    1      1.02    Other Interpretive Provisions
   21      1.03    Accounting Terms    21      1.04    Rounding    22      1.05
   References to Agreements and Laws    22      1.06    Times of Day    22     
1.07    Unconsolidated Entities    22      1.08    Covenant Calculations Related
to Indebtedness    22      1.09    Covenant Calculations Related to Approved
Bond Transactions    22

ARTICLE II THE COMMITMENTS AND BORROWINGS

   23      2.01    Loans    23      2.02    Borrowings, Conversions and
Continuations of Loans    23      2.03    Intentionally Omitted    24      2.04
   Prepayments    24      2.05    Termination or Reduction of Aggregate
Revolving Commitments    26      2.06    Maturity Date    26      2.07   
Interest    27      2.08    Fees    28      2.09    Computation of Interest and
Fees    28      2.10    Evidence of Debt    28      2.11    Payments Generally
   28      2.12    Sharing of Payments    29

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

   30      3.01    Taxes    30      3.02    Illegality    31      3.03   
Inability to Determine Rates    31      3.04    Increased Cost and Reduced
Return; Capital Adequacy; Reserves on Eurodollar Rate Loans    31      3.05   
Funding Losses    32      3.06    Matters Applicable to all Requests for
Compensation    32      3.07    Survival    33

ARTICLE IV GUARANTY

   33      4.01    The Credit Document Guaranty    33      4.02    Obligations
Unconditional    33      4.03    Reinstatement    34      4.04    Certain
Additional Waivers    34      4.05    Remedies    36      4.06    Rights of
Contribution    36      4.07    Guarantee of Payment; Continuing Guarantee    37

ARTICLE V CONDITIONS PRECEDENT TO THE CLOSING DATE AND BORROWINGS

   37      5.01    Conditions of Closing    37      5.02    Conditions to all
Borrowings    39

ARTICLE VI REPRESENTATIONS AND WARRANTIES

   40      6.01    Existence, Qualification and Power; Compliance with Laws   
40      6.02    Authorization; No Contravention    40      6.03    Governmental
Authorization; Other Consents    40      6.04    Binding Effect    40      6.05
   Financial Statements; No Material Adverse Effect    40      6.06   
Litigation    41

 

i



--------------------------------------------------------------------------------

     6.07    No Default    41      6.08    Ownership of Property; Liens    41  
   6.09    Environmental Compliance    41      6.10    Insurance    42      6.11
   Taxes    42      6.12    ERISA Compliance    42      6.13    Corporate
Structure    43      6.14    Margin Regulations; Investment Company Act; Public
Utility Holding Company Act    43      6.15    Disclosure    43      6.16   
Compliance with Laws    44      6.17    Approved Properties; Real Properties   
44      6.18    Solvency    44      6.19    Investments    44      6.20   
Business Locations    44      6.21    Brokers’ Fees    44      6.22    Labor
Matters    44      6.23    Nature of Business    45      6.24    Representations
and Warranties from Other Credit Documents    45      6.25    REIT Status    45

ARTICLE VII AFFIRMATIVE COVENANTS

   45      7.01    Financial Statements    45      7.02    Certificates; Other
Information    46      7.03    Notices and Information    48      7.04   
Payment of Obligations    48      7.05    Preservation of Existence, Etc    48  
   7.06    Maintenance of Properties    49      7.07    Maintenance of Insurance
   49      7.08    Compliance with Laws    49      7.09    Books and Records   
49      7.10    Inspection Rights    49      7.11    Use of Proceeds    50     
7.12    Proposed Approved Properties/Acceptance of Approved Properties    50  
   7.13    Additional Credit Parties    53      7.14    Agreement Regarding
Environmental Recommendations and Title Conditions    53      7.15    REIT
Status/REIT Ownership of Borrower    53      7.16    Further Assurances    53  
   7.17    Pledged Assets    53      7.18    Distributions from Excluded
Entities    54

ARTICLE VIII NEGATIVE COVENANTS

   54      8.01    Intentionally Omitted    54      8.02    Investments    54  
   8.03    Indebtedness    55      8.04    Fundamental Changes    56      8.05
   Addition/Removal of Approved Properties; Dispositions    56      8.06   
Restricted Payments    57      8.07    Change in Nature of Business    57     
8.08    Transactions with Affiliates and Insiders    57      8.09    Burdensome
Agreements    57      8.10    Use of Proceeds    58      8.11    Financial
Covenants    58      8.12    No Foreign Subsidiaries    59      8.13   
Prepayment of Other Indebtedness, Etc    59      8.14    Organization Documents;
Fiscal Year; Conversion to Excluded Entity Status    59      8.15    Ownership
of Subsidiaries; Limitations on the REIT Guarantor    59      8.16    Sale
Leasebacks    60

 

ii



--------------------------------------------------------------------------------

     8.17    Excluded Entity; Non-Credit Party Ownership Matters    60

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

   60      9.01    Events of Default    60      9.02    Remedies Upon Event of
Default    62      9.03    Application of Funds    63

ARTICLE X ADMINISTRATIVE AGENT

   63      10.01    Appointment and Authorization of Administrative Agent    63
     10.02    Delegation of Duties    63      10.03    Liability of
Administrative Agent    63      10.04    Reliance by Administrative Agent    64
     10.05    Notice of Default    64      10.06    Credit Decision; Disclosure
of Information by Administrative Agent    64      10.07    Indemnification of
Administrative Agent    65      10.08    Administrative Agent in its Individual
Capacity    65      10.09    Successor Administrative Agent    65      10.10   
Administrative Agent May File Proofs of Claim    66      10.11    Credit
Document Guaranty Matters    66      10.12    Other Agents; Arrangers and
Managers    67

ARTICLE XI MISCELLANEOUS

   67      11.01    Amendments, Etc    67      11.02    Notices and Other
Communications; Facsimile Copies    68      11.03    No Waiver; Cumulative
Remedies    69      11.04    Attorney Costs, Expenses and Taxes    69      11.05
   Indemnification by the Credit Parties    70      11.06    Payments Set Aside
   70      11.07    Successors and Assigns    71      11.08    Confidentiality
   73      11.09    Set-off    73      11.10    Interest Rate Limitation    73  
   11.11    Counterparts    74      11.12    Integration    74      11.13   
Survival of Representations and Warranties    74      11.14    Severability   
74      11.15    Tax Forms    74      11.16    Replacement of Lenders    76     
11.17    Governing Law    76      11.18    Waiver of Right to Trial by Jury   
76      11.19    USA Patriot Act    76      11.20    Prior Credit Agreement   
77      11.21    ENTIRE AGREEMENT    77      37.14    Security Agreement     
            SIGNATURES    S-1

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

   Existing Approved Bond Transactions

2.01

   Commitments and Pro Rata Shares

6.05

   Indebtedness

6.06

   Litigation

6.09

   Environmental Matters

6.10

   Insurance

6.13(a)

   Corporate Structure

6.13(b)

   Capital Stock of Credit Parties

6.13(c)

   Excluded Entities

6.17(a)

   Proposed Approved Properties

6.17(b)

   Approved Properties

6.17(c)

   Real Properties/Excluded Properties

6.20

   Chief Executive Office, Jurisdiction of Incorporation, Principal Place of
Business

8.02

   Existing Investments

11.02

   Administrative Agent’s Office, Certain Addresses for Notices

11.09

   Accounts Excluded From Lender Set-Off Rights

 

EXHIBITS

 

A

   Form of Loan Notice

B

   Form of Revolving Note

C

   Form of Joinder Agreement

D

   Form of Compliance Certificate

E

   Form of Assignment and Assumption

F-1

   Form of REIT Guarantor Pledge Agreement

F-2

   Form of Borrower Pledge Agreement

G

   Form of Mortgage Instrument

H

   Form of Proposed Approved Property Request and Certificate

I

   Form of Equity Report

J

   Form of Debit Account Form

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This FIRST AMENDED AND RESTATED INTERIM REVOLVING CREDIT AGREEMENT (as amended,
modified, restated or supplemented from time to time, the “Agreement”) is
entered into as of July 1, 2004 by and among WELLS OPERATING PARTNERSHIP II,
L.P., a Delaware limited partnership (together with any permitted successors and
assigns, the “Borrower”), WELLS REAL ESTATE INVESTMENT TRUST II, INC., a
Maryland corporation (together with any permitted successors and assigns, the
“REIT Guarantor”), the other entities identified as guarantors on the signature
pages hereto or from time to time made guarantors hereunder through the
execution of a Joinder Agreement (together with any permitted successors and
assigns, the “Other Guarantors”; collectively, with the REIT Guarantor, the
“Guarantors”), the Lenders (as defined herein), BANK OF AMERICA, N.A., as
Administrative Agent (as defined herein), BANC OF AMERICA SECURITIES LLC, as
Sole Lead Arranger and Sole Book Manager, KEY BANK NATIONAL ASSOCIATION and
SOCIETE GENERALE as Documentation Agents and CITICORP NORTH AMERICA, INC.,
EUROHYPO AG, NEW YORK BRANCH, LASALLE BANK NATIONAL ASSOCIATION, PNC BANK,
NATIONAL ASSOCIATION and SUMITOMO MITSUI BANKING CORPORATION as Managing Agents.

 

Pursuant to that certain Credit Agreement dated as of May 10, 2004 (as amended,
modified and supplemented, the “Prior Credit Agreement”) among the Borrower, the
Subsidiaries of the Borrower identified therein, the lenders identified therein
and Bank of America, N.A., as administrative agent, the lenders party thereto
agreed to provide $350 million in credit facilities to the Borrower. The
Borrower has requested that the credit facilities provided pursuant to the Prior
Credit Agreement be amended and restated on the terms and conditions set forth
herein. The Lenders have agreed to the Borrower’s request and this Agreement is
given in amendment to, restatement of and substitution for the Prior Credit
Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all of the Capital Stock
or all or substantially all of the Property of another Person, whether or not
involving a merger or consolidation with such other Person and whether for cash,
property, services, assumption of Indebtedness, securities or otherwise.

 

“Adjusted Investment Value” means, as of any date of determination, the sum of
(a) the value of any Investments by any of the Credit Parties in any non-Credit
Parties as of such date of determination, plus (b) the aggregate outstanding
principal balance of all loans made by a Credit Party to any Person which is not
a Credit Party to the extent such loans are not included in clause (a) of this
definition, plus (c) the aggregate outstanding principal balance of all loans
made by a third party to a Person which is not a Credit Party if such loans are
guaranteed by a Credit Party to the extent such guaranteed loans are not
included in clauses (a) or (b) of this definition; provided, that non-recourse
Indebtedness that would otherwise not be counted for purposes of this clause (c)
shall not be included solely on the basis of the existence of one or more
guarantees of standard recourse carve-outs to such non-recourse Indebtedness.

 

“Administrative Agent” or “Agent” means Bank of America in its capacity as
administrative agent under any of the Credit Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 5% or more of
the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

 

“Aggregate Approved Property Amount” means, as of any date of calculation with
respect to the Borrowing Base Properties, the aggregate Approved Property Amount
with respect to such Borrowing Base Properties.

 

“Aggregate Revolving Commitments” means the sum of the Revolving Commitments of
all the Lenders. The initial amount of the Aggregate Revolving Commitments in
effect on the Closing Date is FOUR HUNDRED THIRTY MILLION AND NO/100 DOLLARS
($430,000,000.00).

 

“Agreement” shall have the meaning assigned to such term in the heading hereof.

 

“Applicable Spread” means (a) with respect to Eurodollar Loans, 2.25% per annum;
and (b) with respect to Base Rate Loans, 0.50% per annum.

 

“Approved Bond Transaction” means those real property projects set forth on
Schedule 1.01 (if any) any other real property developments (a) in which any
Credit Party acquires an interest as a lessee in real property subject to a bond
transaction wherein such Credit Party is the owner of the applicable bonds and
pursuant to which rental payments of the applicable Credit Party as lessee
ultimately run to such Credit Party in the form of payments on the applicable
bonds and are in an amount that are equivalent (or nearly so) with the required
payments under the bonds, in each case, documented and structured in a manner
satisfactory to the Administrative Agent in its sole discretion; (b) pursuant to
which there are no bond payments which are past due; (c) which is leased to the
applicable Credit Party pursuant to a lease in form and substance acceptable to
the Administrative Agent in its sole discretion (and, in any case, (i) which has
a remaining term of not less than twenty (20) years or provides a purchase
option in favor of the applicable Credit Party for the underlying land that is
exercisable by such Credit Party at the option of such Credit Party (subject to
reasonable timing limitations acceptable to the Administrative Agent in its
discretion) and for a de minimus purchase price (not more than $1,000), (ii)
under which any required rental payment, principal or interest payment or other
payment due under such lease from the applicable Credit Party to the lessor is
not more than thirty (30) days past due and any required rental payment,
principal or interest payment or other payment due to the applicable Credit
Party under any sublease of the applicable real property lessor is not more than
thirty (30) days past due, (iii) where no party to such lease is the subject of
a Bankruptcy Event (except to the extent that (A) such Person has been subject
to a proceeding under Chapter 11 of the Federal Bankruptcy Code, (B) the
applicable bankruptcy court has approved and confirmed such Person’s plan for
reorganization, (C) all statutory appeal periods with respect to such proposed
plan have been exhausted without objection and (D) such Person is performing its
obligations under such approved plan), (iv) where no condemnation proceedings
have been instituted or condemnation has occurred with respect to a material
portion of the applicable parcel of Real Property, (v) such lease (or a related
document executed by the applicable lessor) contains customary provisions
protective of any lender to the lessee and expressly subordinates the lessor’s
fee interest to the rights and remedies of such a lender in a manner acceptable
to the Administrative Agent, in its discretion, (vi) where the applicable Credit
Party’s interest in the Real Property or the lease is not subject to (A) any
Lien other than Permitted Liens and other encumbrances acceptable to the
Administrative Agent, in its discretion, or (B) any Negative Pledge, and (vii)
where the applicable Real Property has been fully developed for use as an
office, governmental building or industrial facility and is free

 

2



--------------------------------------------------------------------------------

of all structural defects, environmental conditions or other adverse matters
except for defects, conditions or matters individually or collectively which are
not material to the profitable operation of such Real Property; and (c) which is
subleased from the applicable Credit Party owner of the bonds to one or more
third parties pursuant to lease agreements in form and substance acceptable to
the Administrative Agent and which causes such real property to have an
Occupancy Rate of not less than 50.0%.

 

“Approved Property” means a Real Property (a) which has been approved by the
Administrative Agent and (if necessary) the Required Lenders as such pursuant to
Section 7.12 hereof, and (b) for which there exists an executed first-priority
(subject to Permitted Liens and other encumbrances acceptable to the
Administrative Agent, in its discretion) Mortgage Instrument and Assignment of
Leases in favor of the Collateral Agent (for the benefit of the Secured
Parties); and “Approved Properties” means a collective reference to each
Approved Property existing as of a given date; provided, that a property which
is an “Approved Property” shall fail to continue to qualify as such upon the
occurrence of any of the following: (i) the Mortgage Instrument or Assignment of
Leases with respect to such Approved Property ceases to be in full force and
effect or otherwise ceases or fails to create a first priority Lien in favor of
the Administrative Agent for the benefit of the Secured Parties in the
applicable fee or ground leased interest in the Approved Property or the related
rents and profits derived therefrom (subject to Permitted Liens and other
encumbrances acceptable to the Administrative Agent, in its discretion and
provided, that such Mortgage Instruments and Assignments of Leases shall only be
recorded to the extent required pursuant to Section 7.12 hereof); (ii) the
Occupancy Rate for such Approved Property drops below 50.0%; (iii) there occurs
a casualty or condemnation event with respect to such Approved Property which
affects a material portion thereof (as determined by the Administrative Agent,
in its discretion); (iv) such Approved Property ceases to be either (A) 100%
owned in fee simple or (B) 100% ground leased pursuant to an Eligible Ground
Lease or pursuant to the terms of an Approved Bond Transaction, in each case, by
a Credit Party with no non-Credit Party equity holders; (v) casualty insurance
with respect to such Approved Property ceases to be in full force and effect;
(vi) there exists any conditions with respect to such Approved Property that are
reasonably likely to result in material liability under any Environmental Law;
or (vii) such Approved Property is designated as a Flood Hazard Property and
proper flood insurance is not promptly procured by the applicable Credit Party
with respect thereto.

 

“Approved Property Amount” means, with respect to each Approved Property as of
any date of calculation, an amount equal to one hundred percent (100.0%) of the
aggregate acquisition costs (including all related fees and expenses other than
those paid to the REIT Guarantor and/or its Subsidiaries) incurred by the
applicable Credit Party in connection with the purchase of such Approved
Property (as determined by the Administrative Agent based on evidence,
satisfactory to the Administrative Agent, in its discretion, delivered to it by
the Credit Parties), plus, in the case of the “Property” as defined in that
certain Agreement of Sale and Purchase dated as of April 1, 2004 between HSOV
Manhattan Towers, LP and the Borrower, any amount of the $2,099,080 credit
referenced therein for which the Borrower has properly funded the allowances
related thereto.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

 

“Assignment of Leases” means, with respect to an Approved Property, a fully
executed assignment of leases, rents income, receipts, revenues, reserves,
insurance proceeds, issues, and profits (including, without limitation, minimum
rents, additional rents, percentage rents, parking, maintenance and deficiency
rents) to the Collateral Agent (for the benefit of the Secured Parties) with
respect to the applicable Credit Party’s interest (whether as fee or leasehold
holder) in all leases, subleases, tenancies, licenses, occupancy agreements or
agreements to lease all or any portion of such Approved Property, together with
any extensions, renewals, amendments, modifications or replacements thereof, and
any options, rights of first refusal or guarantees of any tenant’s obligations
under any lease now or hereafter in effect with respect thereto, in each case in
proper form for recordation in the applicable jurisdiction in which such
Approved Property is located and otherwise in form and substance acceptable to
the Administrative Agent in its discretion; provided, that an Assignment of
Leases with respect to an Approved Property may, to the extent permitted by the
applicable jurisdiction, be combined with the related Mortgage Instrument in the
manner set forth in Exhibit G attached hereto.

 

3



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel and, without duplication, the allocated cost
of internal legal services and all expenses and disbursements of internal
counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Off-Balance Sheet Liabilities, the capitalized amount
of the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the REIT Guarantor and its Subsidiaries (including, without limitation, the
Excluded Entities) for the fiscal year ended December 31, 2003, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the REIT Guarantor and its Subsidiaries
(including, without limitation, the Excluded Entities), including the notes
thereto.

 

“Availability Period” means, with respect to the Revolving Commitments, the
period from the Closing Date to the earliest of (a) the day prior to the
Maturity Date, (b) the date and time of the termination of the Aggregate
Revolving Commitments pursuant to Section 2.05 and (c) the date and time of the
termination of the commitment of each Lender to make Revolving Loans pursuant to
Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or the appointment
by a court or governmental agency of a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of such Person or for any
substantial part of its Property or the ordering of the winding up or
liquidation of its affairs by a court or governmental agency; or (b) the
commencement against such Person of an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or of
any case, proceeding or other action for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or for the winding up or
liquidation of its affairs, and such involuntary case or other case, proceeding
or other action shall remain undismissed for a period of ninety (90) consecutive
days, or the repossession or seizure by a creditor of such Person of a
substantial part of its Property; or (c) such Person shall commence a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment of or the
taking possession by a receiver, liquidator, assignee, creditor in possession,
custodian, trustee, sequestrator (or similar official) of such Person or for any
substantial part of its Property or make any general assignment for the benefit
of creditors; or (d) such Person shall admit in writing its inability to pay its
debts generally as they become due.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Agent as its
“prime rate.” The “prime rate” is a rate set by Agent based upon various factors
including Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the heading hereof.

 

“Borrower Pledge Agreement” means the pledge agreement in the form of Exhibit
F-2 dated as of May 10. 2004 executed by the Borrower in favor of the Collateral
Agent for the benefit of the Secured Parties, as amended, modified, restated or
supplemented from time to time.

 

4



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Borrowing Base” means an amount equal to, as applicable, (a) for the period
commencing as of the Closing Date and continuing until the day immediately prior
to the Initial Maturity Date (regardless of whether such date constitutes the
Maturity Date), seventy percent (70.0%), multiplied by the Aggregate Approved
Property Amount as of the applicable date of calculation; or (b) commencing as
of the Initial Maturity Date (assuming extension of the Loans pursuant to
Section 2.06 hereof) and for all dates thereafter during the term hereof, sixty
percent (60.0%), multiplied by the Aggregate Approved Property Amount as of the
applicable date of calculation.

 

“Borrowing Base Properties” means, as of any date of calculation, the sub-set of
then-existing Approved Properties having an aggregate Occupancy Rate that is
equal to or greater than 85% which, in the aggregate, results in the greatest
Approved Property Amount (calculated by adding together each Approved Property
Amount for the respective Approved Properties included in such calculation).

 

“Borrowing Letter” means that certain letter from the Borrower to the
Administrative Agent dated as of the date hereof and identifying an account (and
associated wire information) as the default account for the funding of
Borrowings hereunder.

 

“Bridge Facility” means that certain Bridge Acquisition Facility dated as of
February 10, 2003 extended by Bank of America, as administrative agent, and the
lenders to Borrower and the “Credit Documents” as defined therein.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Businesses” means, at any time, a collective reference to the businesses
operated by the REIT Guarantor and its Subsidiaries (including, without
limitation, the Excluded Entities) at such time.

 

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.

 

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations, (e) Investments,
classified in accordance with GAAP as current

 

5



--------------------------------------------------------------------------------

assets, in money market investment programs registered under the Investment
Company Act of 1940, as amended, which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (d), and (f) refundable cash earnest money deposits
made in connection with any proposed or contemplated purchase of any real
property.

 

“Change of Control” means the occurrence of any of the following events: (a) the
sale, lease, transfer or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the assets of either the REIT Guarantor or the Borrower and
its Subsidiaries taken as a whole to any “person” or “group” (within the meaning
of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934), (b) the
REIT Guarantor or the Borrower is liquidated or dissolved or adopts a plan of
liquidation or dissolution; (c) the REIT Guarantor shall fail to own directly or
indirectly 90.00% of the outstanding Capital Stock of the Borrower not owned by
Wells Capital, Inc. as of the date hereof; or (d) any Person or two or more
Persons acting in concert shall have acquired beneficial ownership, directly or
indirectly, of, or shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation, will result in
its or their acquisition of, control over, Voting Stock of the REIT Guarantor
(or other securities convertible into such Voting Stock) representing 35% or
more of the combined voting power of all Voting Stock of the REIT Guarantor. As
used herein, “beneficial ownership” shall have the meaning provided in Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act.

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means a collective reference to all real and personal Property with
respect to which Liens in favor of the Collateral Agent for the benefit of the
Secured Parties are purported to be granted pursuant to and in accordance with
the terms of the Collateral Documents as security for any portion of the
Obligations.

 

“Collateral Agent” means Bank of America, in such capacity under the Collateral
Documents, or its successors and assigns.

 

“Collateral Documents” means a collective reference to the Pledge Agreements,
the Mortgage Instruments, the Assignments of Leases and such other security
documents as may be executed and delivered by the Credit Parties pursuant to the
terms of this Agreement.

 

“Commitment” means, with respect to each Lender, the Revolving Commitment of
such Lender.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D; provided, that each such Compliance Certificate shall also include:
(a) an updated version of Schedule 6.09, Schedule 6.13(a), (b) and (c), Schedule
6.17(a), (b) and (c) and Schedule 11.09, in each case to the extent such
schedule(s) have changed since the most recent delivery thereof; provided,
further, that upon any delivery of such updated schedules, Schedule 6.09,
Schedule 6.13(a), (b) and (c), Schedule 6.17(a), (b) and (c) and Schedule 11.09
shall each be deemed to have been amended and restated to read in accordance
with the applicable updated schedule and the representations and warranties with
respect thereto shall apply to such amended and restated schedules; and (b) a
detailed calculation setting forth aggregate Free Equity Proceeds as of such
date, together with an accounting of the Credit Parties’ use and application of
Free Equity Proceeds during the term hereof.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate” set forth
in this Section 1.01.

 

“Credit Documents” means this Agreement, each Note, each Collateral Document and
each Joinder Agreement.

 

6



--------------------------------------------------------------------------------

“Credit Document Guaranty” means the Guarantee made by the Guarantors in favor
of the Agent and the Lenders pursuant to Article IV hereof.

 

“Credit Parties” means, as of any date, the Borrower and each of the Guarantors
a party hereto.

 

“Daily Undrawn Amount” means, for each day during the term hereof, an amount
equal to (a) the Aggregate Revolving Commitments existing as of the beginning of
such day, less (b) the Outstanding Amount as of such day.

 

“Daily Unused Fee” means, for each day during the term hereof, an amount equal
to (a) the Daily Undrawn Amount for such day, multiplied by (b) a percentage
rate calculated in accordance with the following:

 

Daily Unused Percentage

   Applicable %

> 50.0%

   0.50% per annum, divided by 360

< 50.0%

   0.35% per annum, divided by 360

 

“Daily Unused Percentage” means, for any day during the term hereof, a
percentage equal to (a) the Daily Undrawn Amount as of the beginning of such
day, divided by (b) the Aggregate Revolving Commitment as of the beginning of
such day.

 

“Debit Account Form” means a form of request for a debit of a Credit Party
account in form and substance similar to Exhibit J attached hereto.

 

“Debt Issuance” means the issuance by any Credit Party of any Indebtedness of
the type referred to in clause (a) or (b) of the definition thereof set forth in
this Section 1.01.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Spread, if any, applicable to Base Rate Loans plus (c) four percent
(4.0%) per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Spread) otherwise applicable to such Loan plus four
percent (4.0%) per annum, in each case to the fullest extent permitted by
applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or becomes the
subject of a Bankruptcy Event.

 

“Development Properties” means all parcels of real property which are either (a)
not developed; or (b) which are in the process of being developed; provided,
that (i) to the extent any such parcel of real property is being developed for
use as leased property and (ii) eighty-five percent (85.0%) or more of the
projected final gross leasable space contained therein is occupied by tenants
under leases pursuant to which all free rent periods have expired and rental
payments have commenced, such real property shall no longer constitute a
Development Property.

 

“Disposition” or “Dispose” means any disposition (including pursuant to a Sale
and Leaseback Transaction) of any or all of the Property (including without
limitation the Capital Stock of a Subsidiary) of any Credit Party whether by
sale, lease, licensing, transfer or otherwise, but other than pursuant to any
casualty or condemnation event; provided, however, that the term “Disposition”
shall be deemed to exclude any Equity Issuance.

 

7



--------------------------------------------------------------------------------

“Dividend Reinvestment Proceeds” means, as of any date of determination and for
any given period, an amount equal to all dividends or other distributions paid
by the REIT Guarantor during such period, direct or indirect, on account of any
shares of any equity interest of the REIT Guarantor, which any holder(s) of such
equity interest direct to be used, concurrently with the making of such dividend
or distribution, for the purpose of purchasing for the account of such holder(s)
additional equity interests in the REIT Guarantor or its Subsidiaries.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary of any Credit Party that is organized
under the laws of any political subdivision of the United States.

 

“Eligible Assignee” has the meaning specified in Section 11.07(g).

 

“Eligible Ground Lease” means, at any time, a ground lease (a) under which the
Borrower or another Credit Party is the lessee or holds equivalent rights, (b)
has a remaining term of not less than twenty (20) years or provides a purchase
option in favor of the applicable Credit Party for the underlying land that is
exercisable by such Credit Party at the option of such Credit Party (subject to
reasonable timing limitations acceptable to the Administrative Agent in its
discretion) and for a de minimus purchase price (not more than $1,000), (c)
under which any required rental payment, principal or interest payment or other
payment due under such lease from the applicable Credit Party to the ground
lessor is not more than thirty (30) days past due and any required rental
payment, principal or interest payment or other payment due to the applicable
Credit Party under any sublease of the applicable real property lessor is not
more than thirty (30) days past due, (d) where no party to such lease is the
subject of a Bankruptcy Event (except to the extent that (i) such Person has
been subject to a proceeding under Chapter 11 of the Federal Bankruptcy Code,
(ii) the applicable bankruptcy court has approved and confirmed such Person’s
plan for reorganization, (iii) all statutory appeal periods with respect to such
proposed plan have been exhausted without objection and (iv) such Person is
performing its obligations under such approved plan), (e) where no condemnation
proceedings have been instituted or condemnation has occurred with respect to a
material portion of the applicable parcel of Real Property, (f) such ground
lease (or a related document executed by the applicable ground lessor) contains
customary provisions protective of any lender to the lessee and expressly
subordinates the ground lessor’s fee interest to the rights and remedies of such
a lender in a manner acceptable to the Administrative Agent, in its discretion,
(g) where the applicable Credit Party’s interest in the Real Property or the
lease is not subject to (i) any Lien other than Permitted Liens and other
encumbrances acceptable to the Administrative Agent, in its discretion, or (ii)
any Negative Pledge, and (h) where the applicable Real Property has been fully
developed for use as an office, governmental building or industrial facility and
is free of all structural defects, environmental conditions or other adverse
matters except for defects, conditions or matters individually or collectively
which are not material to the profitable operation of such Real Property.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Accumulation Period” means (a) with respect to each Equity Prepayment
Date occurring on the third (3rd) day of a calendar month, the period commencing
on (and including) the 16th day of the immediately prior

 

8



--------------------------------------------------------------------------------

calendar month and ending as of the last day of such prior month and (b) with
respect to each Equity Prepayment Date occurring on the eighteenth (18th) day of
a calendar month, the period commencing on (and including) the first (1st) day
of such month and ending as of the fifteenth (15th) day of the such month.

 

“Equity Prepayment Date” means each of the third (3rd) and eighteenth (18th)
days of each calendar month following the Closing Date.

 

“Equity Report” means a report in form and substance similar to Exhibit I from
the Borrower in form and substance acceptable to the Administrative Agent,
certified by a Responsible Officer of the Borrower, setting forth, in itemized
fashion, the amount of equity contributions received by the Borrower in a given
calendar month and the related costs and expenses incurred by the Borrower in
raising such equity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Credit Party within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Equity Issuance” means any issuance by any Credit Party to any Person of (a)
shares of its Capital Stock, (b) any shares of its Capital Stock pursuant to the
exercise of options or warrants, (c) any shares of its Capital Stock pursuant to
the conversion of any debt securities to equity or the conversion of any class
equity securities to any other class of equity securities or (d) any options or
warrants relating to its Capital Stock. The term “Equity Issuance” shall not be
deemed to include any Disposition.

 

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan:

 

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

 

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

 

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by Agent and with a term equivalent
to such Interest Period would be offered by Agent’s London Branch (if any) to
major banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.

 

9



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Entity” means any of the following:

 

(a) any Subsidiary of the REIT Guarantor or any of its Subsidiaries (i) formed
for or converted to (in accordance with the terms and conditions set forth
herein) the specific purpose of holding title to assets which are collateral for
Indebtedness owing by such Subsidiary and (ii) which is (or, immediately
following its release as a Credit Party hereunder, shall be) expressly
prohibited in writing from Guaranteeing Indebtedness of any other Person
pursuant to (A) a provision in any document, instrument or agreement evidencing
such Indebtedness of such Subsidiary or (B) a provision of such Subsidiary’s
organizational documents, in each case, which provision was included in such
organizational document or such other document, instrument or agreement as an
express condition to the extension of such Indebtedness required by the third
party creditor providing the subject financing; provided, that a Subsidiary
meeting the above requirements shall only remain an “Excluded Entity” for so
long as (1) each of the above requirements are satisfied, (2) such Subsidiary
does not guarantee any other indebtedness and (3) the Indebtedness with respect
to which the restrictions noted in clause (ii) are imposed remains outstanding;
and

 

(b) any Subsidiary of the REIT Guarantor or any of its Subsidiaries (i) which
becomes a Subsidiary of the REIT Guarantor or any of its Subsidiaries following
the Closing Date, (ii) which is not a Wholly-Owned Subsidiary of the REIT
Guarantor or any of its Subsidiaries, and (iii) with respect to which the REIT
Guarantor or its Subsidiary, as applicable, does not have sufficient voting
power (and is unable, after good faith efforts to do so, to cause any necessary
non-Credit Party equity holders to agree) to cause such entity to execute a
Joinder Agreement pursuant to the terms hereof or, notwithstanding such voting
power, the interests of such non-Credit Party holders has material economic
value in the reasonable judgment of the Borrower that would be impaired by the
execution of a Joinder Agreement; provided, that, notwithstanding anything
contained herein to the contrary, the calculation of any financial covenants
involving inclusion of income, assets, Indebtedness, or any other measured
financial component from Excluded Entities, shall exclude from such amounts the
applicable Non-CP Percentage (except, with respect to indebtedness or liability
calculations, to the extent such indebtedness or liabilities are recourse to
such Excluded Entity).

 

“Excluded Property” means any parcel of real property in which any Excluded
Entity holds an interest (whether direct or indirect); provided, that the
calculation of any financial covenants involving inclusion of income derived
from, Indebtedness held with respect to, cost of or other items related to any
Excluded Properties shall exclude from such income, Indebtedness or any other
measured financial component, a percentage of such amounts equal to the
applicable Non-CP Percentage.

 

“Excluded Property Asset Cost” means, at any time, the aggregate cost of all
Excluded Properties. For purposes of this definition, the cost of any loan or
Guarantee shall be determined as provided in the last sentence of the definition
of “Investments”.

 

“Existing Equity Proceeds” means the $0.00 in equity proceeds held by the REIT
Guarantor as of the Closing Date and not subject to the repayment provisions of
the Bridge Facility or the Prior Credit Agreement.

 

“Extended Maturity Date” has the meaning set forth in Section 2.06.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such

 

10



--------------------------------------------------------------------------------

transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letter” means the letter agreement, dated June 23, 2004 among the Borrower,
the REIT Guarantor, the Administrative Agent and the Arranger.

 

“FFO” means, for a given period, (a) Net Income of the REIT Guarantor and its
Subsidiaries (including, without limitation, the Excluded Entities) for such
period (before extraordinary and non-recurring items), minus (or plus) (b) gains
(or losses) from debt restructuring and sales of property during such period,
plus (c) depreciation and amortization of real property assets for such period,
plus (d) without duplication, income from unconsolidated partnerships and joint
ventures, determined in each case in accordance with GAAP, plus (e) for
calculations involving the calendar quarter ending June 30, 2004, bank fees and
closing costs amortized during such calendar quarter.

 

“FFO Distribution Allowance” means, commencing as of March 31, 2004, and for
each fiscal quarter ending thereafter, an amount equal to ninety percent (90.0%)
of FFO for such quarter, plus an amount equal to ninety percent (90.0%) of FFO
for the three (3) fiscal quarters ending immediately prior to such fiscal
quarter and not otherwise distributed prior to commencement of such quarter.

 

“FIRREA” means the Financial Institutions Reform, Recovery, and Enforcement Act
of 1989, as amended, and any successor statute thereto, as interpreted by the
rules and regulations thereunder, as amended, including, without limitation, 12
CFR part 34.41 to 34.47.

 

“Flood Hazard Property” means a parcel of real property located in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards.

 

“Foreign Lender” has the meaning specified in Section 11.15(a)(i).

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Free Equity Proceeds” means proceeds from equity raised during an Equity
Accumulation Period by the REIT Guarantor (or any other Credit Party) which are
not required, pursuant to the terms of Section 2.04(b)(iii) to be used for the
purpose of funding a prepayment of the Obligations, including the Existing
Equity Proceeds and any equity proceeds raised during any Equity Accumulation
Period for which there is a zero (0) balance on the Obligations as of the date
on which any prepayment of the Obligations would otherwise be required in
connection with such Equity Accumulation Period.

 

“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, and (c) the Commitments
shall have expired or been terminated in full.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

11



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantors” has the meaning specified in the introductory paragraph hereof.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, toxic mold, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) the Attributable Indebtedness
of such Person with respect to Capital Leases and Off Balance Sheet Liabilities,
(g) all net obligations of such Person under Swap Contracts, (h) the principal
portion of all obligations of such Person as an account party in respect of
letters of credit (other than trade letters of credit) and bankers’ acceptances,
including, without duplication, all unreimbursed drafts drawn thereunder (less
the amount of any cash collateral securing any such letters of credit or and
bankers’ acceptances), (i) all obligations of such Person to repurchase any
securities issued by such Person at any time prior to the Maturity Date which
repurchase obligations are related to the issuance thereof, including, without
limitation, obligations commonly known as residual equity appreciation potential
shares, (j) the aggregate amount of uncollected accounts receivable of such
Person subject at such time to a sale of receivables (or similar transaction) to
the extent such transaction is effected with recourse to such Person (whether or
not such transaction would be reflected on the balance sheet of such Person in
accordance with GAAP), (k) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on, or payable out of the proceeds of production
from, Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (l) all Guarantees of such Person with
respect to Indebtedness of another Person and (m) the Indebtedness of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer to the extent such Indebtedness is recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.

 

“Indemnified Liabilities” has the meaning set forth in Section 11.05.

 

“Indemnitees” has the meaning set forth in Section 11.05.

 

12



--------------------------------------------------------------------------------

“Initial Maturity Date” has the meaning set forth in Section 2.06.

 

“Interest Payment Date” means, as to any Loan, (a) the first Business Day of
each month (regardless of whether the Interest Period for the applicable Loan
ends on such date) and (b) the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two or three months
thereafter, as selected by the Borrower in its Loan Notice; provided that: (a)
any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day; (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and (c) no Interest Period shall extend beyond the Maturity
Date.

 

“Investment” means any investment made in cash or by delivery of property by any
Credit Party (a) in any Person, whether by (i) acquisition of assets, shares of
Capital Stock, bonds, notes, mortgage instruments (including deeds of trust,
deeds to secure debt and mortgages), debentures, partnership, joint ventures or
other ownership interests or other securities of any Person or (ii) any deposit
with, or advance, loan or other extension of credit to, any Person (other than
deposits made in connection with the purchase of equipment or other assets in
the ordinary course of business) or (iii) any other capital contribution to or
investment in such Person, including, without limitation, any guaranty
obligations (including any support for a letter of credit issued on behalf of
such Person) incurred for the benefit of such Person, or (b) in any Property.
Investments which are loans, advances, extensions of credit or Guarantees shall
be valued at the principal amount of such loan, advance or extension of credit
outstanding as of the date of determination or, as applicable, the principal
amount of the loan or advance outstanding as of the date of determination
actually guaranteed by such Guarantees.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of any Credit
Party.

 

“IRS” means the United States Internal Revenue Service.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit C hereto, executed and delivered by a new Guarantor in accordance with
the provisions of Section 7.13.

 

“JVC Property” means that certain parcel of real property located in Douglas
County, Georgia occupied by JVC Americas Corp. and subleased by JVC Americas
Corp. from a Credit Party.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lenders” means a collective reference to the Persons identified as “Lenders” on
the signature pages hereto, together with any Person that subsequently becomes a
Lender by way of assignment in accordance with the terms of Section 11.07,
together with their respective successors, and “Lender” means any one of them.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

13



--------------------------------------------------------------------------------

“Loan” or “Loans” means the Revolving Loans, individually or collectively, as
appropriate.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Credit Parties taken as a whole;
(b) a material impairment of the ability of any Credit Party to perform its
material obligations under any Credit Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Credit Party of any Credit Document to which it is a
party.

 

“Maturity Date” means the later to occur of (a) the Initial Maturity Date; and
(b) to the extent the initial extension is granted, the Extended Maturity Date.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Instrument” means a fully executed first lien priority mortgage, deed
of trust or deed to secure debt (as applicable) in favor of the Collateral Agent
(for the benefit of the Secured Parties) with respect to a fee or leasehold
interest in a parcel of Real Property in proper form for recording in the
applicable jurisdiction in which such parcel is located and otherwise in form
and substance similar to Exhibit G attached hereto and acceptable to the
Administrative Agent in its reasonable discretion.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Credit Document) that prohibits the creation of any Lien on any
assets of a Person or the sale of any assets of a Person; provided, however,
that an agreement that establishes a maximum ratio of unsecured debt to
unencumbered assets, or of secured debt to total assets, or that otherwise
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a “Negative Pledge” for
purposes hereof.

 

“Net Dividends” means, for any given period of time for the REIT Guarantor, an
amount equal to (a) one hundred percent (100.0%) of all dividends or other
distributions, direct or indirect, on account of any shares of any equity
interest of the REIT Guarantor (except dividends or distributions payable solely
in shares of that class of equity interest to the holders of that class) during
such period, less (b) any amount of such dividends or distributions constituting
Dividend Reinvestment Proceeds.

 

“Net Income” means, for any period, net income (excluding extraordinary gains
and losses and related tax effects thereof) after taxes of the REIT Guarantor
and its Subsidiaries (including, without limitation, the Excluded Entities) on a
consolidated basis for such period, as determined in accordance with GAAP.

 

“Non-CP Percentage” means, (a) with respect to any Excluded Entity, a percentage
equal to the percentage of the equity interests of such Excluded Entity held by
any non-Credit Parties; provided, that such percentage shall be adjusted (in a
manner approved by the Administrative Agent in its sole discretion) to reflect
any provisions of the organizational documents of such Excluded Entity that
modify the amount of distributions, income, Indebtedness or other amounts
allocable to the interests of the equity holders of such Excluded Entity;
provided, that with respect to Indebtedness and other liability calculations,
all such Indebtedness or liabilities that are recourse to such Excluded Entity
shall be included as Indebtedness or liabilities of such Excluded Entity, and
(b) with respect to any Excluded Property, a percentage equal to the percentage
ownership of such Excluded Property, if any, held by any non-Credit Parties.

 

14



--------------------------------------------------------------------------------

“Non-Recourse Indebtedness” means any Indebtedness of any member of the REIT
Group or with respect to the assets of any member of the REIT Group, in each
case, for which such Person is not personally liable to the holder of such
Indebtedness, other than to the extent of any security therefor or pursuant to
customary recourse exceptions (as determined by the Agent, in its reasonable
discretion).

 

“Note” or “Notes” means the Revolving Notes, individually or collectively, as
appropriate.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding. The foregoing shall also include any Swap Contract of any Credit
Party relating to the Indebtedness under the Credit Documents and to which a
Lender or any Affiliate of such Lender is a party. The outstanding balance of
the “Obligations” as defined in the Prior Credit Agreement as of the Closing
Date remains outstanding and is intended to be included within the Obligations
hereunder.

 

“Occupancy Rate” means, for any parcel or parcels of real property, the
percentage of rentable area of such real property(ies) that is (a) leased
pursuant to a lease that is in form and substance acceptable to the Agent (as
reasonably determined by the Agent), (b) the lessee under such lease is
currently paying rent thereunder and such rental payments are not subject to any
then-existing “free rent period” and (c) actually occupied by tenants which are
not more than 15 days in arrears on rental payments and not, to the knowledge of
the Borrower or the Agent, in bankruptcy or otherwise insolvent.

 

“Off Balance Sheet Liabilities” means, with respect to any Person, the monetary
obligations of such Person with respect to (without duplication) (a) any
repurchase obligation or liability, contingent or otherwise, of such Person with
respect to any accounts or notes receivable sold, transferred or otherwise
disposed of by such Person, (b) any repurchase obligation or liability,
contingent or otherwise, of such Person with respect to property or assets
leased by such Person as lessee, (c) all obligations, contingent or otherwise,
of such Person under any synthetic lease, tax retention operating lease, off
balance sheet loan or similar off balance sheet financing if the transaction
giving rise to such obligation (i) is considered Indebtedness for borrowed money
for tax purposes but is classified as an operating lease and (ii) does not (and
is not required pursuant to GAAP to) appear as a liability on the balance sheet
of such Person, (d) any leases treated as a financing for GAAP or tax purposes,
but excluding from the forgoing provisions of this definition any obligations or
liabilities of any such Person as lessee under any operating lease so long as
the terms of such operating lease do not require any payment by or on behalf of
such Person at the scheduled termination date of such operating lease, pursuant
to a required purchase by or on behalf of such Person of the property or assets
subject to such operating lease, or under any arrangements pursuant to which
such Person guarantees or otherwise assures any other Person of the value of the
property or assets subject to such operating lease and (e) any other agreement
for the use or possession of property creating obligations that do not appear on
the balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment), in each case.

 

“One Glenlake Property” means that certain multi-tenant property in Fulton
County, Georgia leased by a Credit Party.

 

“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization

 

15



--------------------------------------------------------------------------------

and operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Outstanding Amount” means, with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date.

 

“Participant” has the meaning specified in Section 11.07(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Credit Party
or any ERISA Affiliate or to which any Credit Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

“Permitted Investments” means, at any time, Investments by the Credit Parties
permitted to exist at such time pursuant to the terms of Section 8.02.

 

“Permitted Liens” means, at any time, Liens in respect of Property of the Credit
Parties constituting:

 

(a) Liens existing pursuant to any Credit Document;

 

(b) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(c) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established;

 

(d) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(e) leases or subleases on market terms granted to third parties not interfering
in any material respect with the business of any Credit Party;

 

(f) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01(g) or securing appeal or other surety bonds
related to such judgments;

 

(g) any interest or title of a lessee under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement; and

 

16



--------------------------------------------------------------------------------

(h) for ground leased properties, Liens held by the applicable ground lessor;
provided, that such Liens shall be subject to customary protections for lessee
lenders and shall be subordinated to any Liens of the Collateral Agent and
Lenders hereunder in a manner acceptable to the Administrative Agent, in its
discretion.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by any Credit Party or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Pledge Agreements” means a collective reference to the Borrower Pledge
Agreement, the REIT Guarantor Pledge Agreement and any other pledge agreements
required to be executed by any Person pursuant to the terms hereof as security
for the Obligations (including, without limitation, any pledge agreements
required pursuant to Section 7.17 hereof).

 

“Prior Credit Agreement” has the meaning given to such term in the Recitals
hereof.

 

“Pro Rata Share” means as to each Lender, with respect to such Lender’s
Revolving Commitment at any time, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the amount of the
Revolving Commitment of such Lender at such time and the denominator of which is
the amount of the Aggregate Revolving Commitments at such time; provided that if
the commitment of each Lender to make Loans has been terminated pursuant to
Section 9.02, then the Pro Rata Share of such Lender shall be determined based
on the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof. The initial Pro Rata Share of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Proposed Approved Property” shall have the meaning assigned to such term in
Section 7.12 hereof.

 

“Proposed Approved Property Request and Certificate” means a request and
certificate executed by a Responsible Officer in connection with the requested
approval of a Proposed Approved Property in connection with Section 7.12 hereof
and in form and substance similar to Exhibit H attached hereto.

 

“Qualified REIT Subsidiary” shall have the meaning given to such term in the
Code.

 

“Real Properties” means, at any time, a collective reference to all parcels of
real property in which any Credit Party holds an interest (whether direct or
indirect, and including, without limitation, any interest held by any Credit
Party in any Excluded Property); and “Real Property” means any single parcel of
such real property; provided, that the calculation of any financial covenants
involving inclusion of income derived from, Indebtedness held with respect to,
cost of or other items related to any Real Properties shall exclude from such
income, Indebtedness or any other measured financial component, a percentage of
such amounts equal to the applicable Non-CP Percentage.

 

“Real Property Asset Cost” means, at any time, the aggregate cost of all Real
Properties. For purposes of this definition, the cost of any loan or Guarantee
shall be determined as provided in the last sentence of the definition of
“Investments”.

 

“Register” has the meaning set forth in Section 11.07(c).

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

 

17



--------------------------------------------------------------------------------

“REIT I Entities” means a collective reference to Wells Real Estate Investment
Trust, Inc. and Wells Operating Partnership, LP and any Persons in which either
of them (whether directly or indirectly) hold any Capital Stock.

 

“REIT Group” means a collective reference to the REIT Guarantor and its
Subsidiaries (including, without limitation, the Excluded Entities).

 

“REIT Guarantor” has the meaning set forth in the preamble to this Agreement.

 

“REIT Guarantor Pledge Agreement” means the pledge agreement in the form of
Exhibit F-1 dated as of May 10, 2004 executed by the REIT Guarantor in favor of
the Collateral Agent for the benefit of the Secured Parties, as amended,
modified, restated or supplemented from time to time.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Financial Information” means, with respect to each calendar month or
other fiscal period, (a) the financial statements required to be delivered
pursuant to Section 7.01(a) or (b) for such calendar month or other fiscal
period referenced thereby, and (b) the certificate of a Responsible Officer of
the Borrower required by Section 7.02(a) to be delivered with the financial
statements described in clause (a) above.

 

“Required Lenders” means, at any time, Lenders holding in the aggregate at least
sixty-six and two-thirds percent (66 2/3%) of (a) the unfunded Commitments (and
participations therein) and the outstanding Loans and participations therein or
(b) if the Commitments have been terminated, the outstanding Loans and
participations therein. The unfunded Commitments of, and the outstanding Loans
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, executive
vice president, chief financial officer, treasurer or assistant treasurer of a
Credit Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Credit Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Credit Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Credit Party. The Agent and the Lenders shall be
entitled to rely upon the authority of each of the above-listed individuals and
to conclusively presume that such individuals are, in taking any actions, acting
on behalf of the Borrower or the other applicable Credit Party, except to the
extent the Borrower provides written notice to the Agent to the contrary.

 

“Restricted Payment” means (a) any dividend or other payment or distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
any Credit Party, now or hereafter outstanding (including without limitation any
payment in connection with any dissolution, merger, consolidation or disposition
involving any Credit Party), or to the holders, in their capacity as such, of
any shares of any class of Capital Stock of any Credit Party, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of Capital Stock of any Credit Party, now or hereafter outstanding or
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of any Credit Party, now or hereafter outstanding.

 

“Revolving Commitment” means, as to each Lender, its obligation to make
Revolving Loans to the Borrower pursuant to Section 2.01, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Note” has the meaning specified in Section 2.10(a).

 

18



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means any arrangement pursuant to which any
Credit Party, directly or indirectly, becomes liable as lessee, guarantor or
other surety with respect to any lease, whether an Operating Lease or a Capital
Lease, of any Property (a) which such Credit Party has sold or transferred (or
is to sell or transfer) to a Person which is not a Credit Party or (b) which
such Credit Party intends to use for substantially the same purpose as any other
Property which has been sold or transferred (or is to be sold or transferred) by
such Credit Party to another Person which is not a Credit Party in connection
with such lease.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Debt” means, for any given calculation date, the total aggregate
principal amount of Indebtedness (other than Indebtedness incurred with respect
to this Agreement and the other Credit Documents) of the REIT Guarantor and its
Subsidiaries (including, without limitation, the Excluded Entities), on a
consolidated basis (and without duplication on account of the guaranty
obligations of any member of the REIT Group relating to the Indebtedness of
another member of the REIT Group), that is secured in any manner by any Lien;
provided, that Indebtedness in respect of Capitalized Leases shall not be deemed
to be Secured Debt. For clarification purposes, (i) any unsecured guaranty given
by any member of the REIT Group of secured indebtedness of a Person who is not a
member of the REIT Group does not constitute Secured Debt of the Person giving
the guaranty, (ii) any unsecured guaranty given by any member of the REIT Group
of the Secured Debt of another member of the REIT Group constitutes the Secured
Debt of the Person directly incurring the Secured Debt and shall not be
calculated as part of the Indebtedness of the Person giving the guaranty, (iii)
any unsecured guaranty given by any member of the REIT Group of the unsecured
indebtedness of a Person who is not a member of the REIT Group does not
constitute Secured Debt of the Person giving the guaranty, (iv) any unsecured
guaranty given by any member of the REIT Group of the unsecured Indebtedness of
another member of the REIT Group does not constitute the Secured Debt of the
Person directly incurring such Indebtedness and shall not be calculated as part
of the Indebtedness (secured or otherwise) of the Person giving the guaranty,
(v) any secured guaranty given by any member of the REIT Group of secured
indebtedness of a Person who is not a member of the REIT Group constitutes
Secured Debt of such Person giving the guaranty, (vi) any secured guaranty given
by any member of the REIT Group of the secured indebtedness of another member of
the REIT Group constitutes the Secured Debt of the Person directly incurring the
secured indebtedness and shall not be calculated as part of the Indebtedness
(secured or otherwise) of the Person giving the guaranty, (vii) any secured
guaranty given by any member of the REIT Group of the unsecured indebtedness of
a Person who is not a member of the REIT Group constitutes the Secured Debt of
the Person giving the guaranty, and (viii) any secured guaranty given by any
member of the REIT Group of the unsecured Indebtedness of another member of the
REIT Group constitutes the Secured Debt of the Person giving the guaranty and
shall not be calculated as part of the Indebtedness (secured or otherwise) of
the Person directly incurring such Indebtedness.

 

“Secured Parties” means a collective reference to each Lender, each Affiliate of
a Lender that enters into a Swap Contract, the Collateral Agent and the
Administrative Agent; and “Secured Party” means any one of them.

 

“Shareholder Equity” means an amount equal to shareholders’ equity or net worth
of the REIT Guarantor and its Subsidiaries (including, without limitation, the
Excluded Entities) on a consolidated basis, as determined in accordance with
GAAP.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

19



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. For
purposes of clarification, any entity which is not consolidated on the balance
sheet of such Person and is accounted for using the equity method of accounting
shall not be considered a “Subsidiary” hereunder.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Title Commitments” shall have the meaning assigned to such term in Section
7.12(a) hereof.

 

“Total Assets” means the sum of, without duplication, (a) the aggregate value of
all Real Properties (including Excluded Properties) owned by the Credit Parties
at cost, plus (b) cash and Cash Equivalents held by the Credit Parties. Total
Assets will specifically exclude any interests in joint ventures and
non-consolidated entities.

 

“Total Indebtedness” means, without duplication, the aggregate Indebtedness of
the REIT Guarantor and its Subsidiaries (including, without limitation, the
Excluded Entities) on a consolidated basis.

 

“Total Leverage Ratio” means, as of any date of calculation, the ratio of (a)
Total Indebtedness to (b) Total Assets.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unused Fee” has the meaning set forth in Section 2.08(a).

 

20



--------------------------------------------------------------------------------

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

 

“Wells Entities” means a collective reference to (i) all business or investment
entities affiliated with the Borrower or the REIT Guarantor or owned or
controlled by Wells Capital, Inc. or any of its Subsidiaries or by any of the
principals of any such entities and (ii) all of the consolidated Subsidiaries of
any such entities.

 

“Wholly Owned Subsidiary” means any Person 100% of whose Voting Stock is at the
time owned by the Borrower or any Subsidiary of the Borrower directly or
indirectly through other Persons 100% of whose Voting Stock is at the time
owned, directly or indirectly, by the Borrower or such Subsidiary.

 

1.02 Other Interpretive Provisions.

 

With reference to this Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.

 

(ii) Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.

 

(iii) The term “including” is by way of example and not limitation.

 

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

 

1.03 Accounting Terms.

 

(a) Except as otherwise specifically prescribed herein, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with GAAP (applied on a consistent basis) as in effect
from time to time, applied in a consistent manner; provided, however, that
calculations of Attributable Indebtedness with respect to any Off-Balance Sheet
Liabilities or the implied interest component with respect to any Off-Balance
Sheet Liabilities shall be made by the Borrower in accordance with accepted
financial practice and consistent with the terms of such Off-Balance Sheet
Liabilities.

 

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

21



--------------------------------------------------------------------------------

1.04 Rounding.

 

Any financial ratios required to be maintained by the Credit Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

1.05 References to Agreements and Laws.

 

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

1.06 Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.07 Unconsolidated Entities.

 

Notwithstanding anything contained herein to the contrary, calculations with
respect to the assets, liabilities, income, indebtedness and any other measured
financial component related to the Credit Parties (whether or not on a
consolidated basis) shall not include any amounts allocable to assets,
liabilities, income, indebtedness or any other measured financial component with
respect to entities which are not Credit Parties and are not Subsidiaries of a
Credit Party, including, without limitation, joint ventures or other similar
entities (except, with respect to indebtedness or liability calculations, to the
extent such indebtedness or liabilities are recourse to a Credit Party).

 

1.08 Covenant Calculations Related to Indebtedness.

 

Notwithstanding anything contained herein to the contrary and for purposes of
clarification, calculations of the principal amount of any Indebtedness
attributable to any Person (including calculations of Total Indebtedness,
Secured Debt, and Non-Recourse Indebtedness hereunder) shall not include any
undrawn committed or available amounts under any line of credit or similar
financing structure; provided, however, that this provision shall not be deemed
to exclude from any such calculations amounts associated with (a) any
obligations of a Person under any Swap Contracts; and (b) the stated amount of
any letters of credit.

 

1.09 Covenant Calculations Related to Approved Bond Transactions.

 

Notwithstanding anything contained herein to the contrary, to the extent a real
property project is approved as an Approved Bond Transaction and Approved
Property hereunder or is otherwise subject to a bond transaction wherein the
applicable Credit Party is the owner of the applicable bonds and pursuant to
which rental payments of the applicable Credit Party as lessee ultimately run to
such Credit Party in the form of payments on the applicable bonds and are in an
amount that are equivalent (or nearly so) with the required payments under the
bonds, the calculation of the financial covenants contained in this Agreement
shall exclude (a) amounts of rent paid by the REIT Guarantor, Borrower or any
Subsidiary and bond interest income received pursuant to such transactions, and
(b) any amount of Indebtedness of, or bond interest income received by, the REIT
Guarantor, the Borrower or any Subsidiary, such that the real properties
associated with such Approved Bond Transactions or other bond transaction are
treated as if the Borrower or applicable Subsidiary owns them in fee simple
without related Indebtedness and does not own the bonds issued in connection
therewith.

 

22



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND BORROWINGS

 

2.01 Loans.

 

(a) Revolving Loan Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Borrowing of Revolving Loans, (i) the
Outstanding Amount shall not exceed the lesser of (A) the Aggregate Revolving
Commitments and (B) the Borrowing Base, and (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, shall not exceed such Lender’s
Revolving Commitment. Within the limits of each Lender’s Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01(a), prepay under Section 2.04(a), and reborrow under
this Section 2.01.

 

(b) Applicable Interest Rate. Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

(c) Repayment of Revolving Loans. The principal amount of the Revolving Loans
shall be repaid in accordance with Section 2.06.

 

2.02 Borrowings, Conversions and Continuations of Loans.

 

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable written notice (in the form of a Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower) to the
Administrative Agent; provided, that the Borrower will provide telephonic
confirmation of each such notice to the Administrative Agent immediately
following the delivery thereof (although Administrative Agent shall be entitled
to rely upon any written notice received by it from the Borrower regardless of
whether such telephonic notice is delivered). Each such notice must be received
by the Administrative Agent not later than 11:00 A.M. (i) three Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans, and (ii) one Business Day prior to the requested date of any
Borrowing of Base Rate Loans. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans which are Revolving Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

 

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and as of or following the Closing Date),
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of Bank of America with the

 

23



--------------------------------------------------------------------------------

amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, that to the extent the Borrower
does not specifically identify a different account, the Administrative Agent
shall be permitted to assume that any Borrowing is to be funded to the account
identified in the Borrowing Letter.

 

(c) If a Eurodollar Rate Loan is continued or converted on a day other than the
last day of an Interest Period for such Eurodollar Rate Loan the Borrower shall
pay the amounts, if any, due under Section 3.05. During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans.

 

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect with respect to Borrowings
of Revolving Loans.

 

2.03 Intentionally Omitted.

 

2.04 Prepayments.

 

(a) Voluntary Prepayments of Loans. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (B)
one Business Day prior to the prepayment of Base Rate Loans; (ii) any prepayment
of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding); and (iii) any prepayment of Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof (or, if less, the entire principal amount thereof then
outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Pro Rata Shares.

 

(b) Mandatory Prepayments.

 

(i) Outstanding Principal in Excess of Aggregate Revolving Commitments. If for
any reason the Outstanding Amount at any time exceeds the lesser of (A) the
Aggregate Revolving Commitments or (B) the Borrowing Base then in effect, the
Borrower shall immediately prepay Revolving Loans in an aggregate amount equal
to such excess.

 

(ii) Disposition Proceeds. The Credit Parties shall, prior to or concurrently
with (A) any Disposition of any Real Property/ies constituting one or more
Approved Properties, or (B) any Disposition of any Credit Party holding any such
Approved Property/ies, prepay the Loans in an amount equal to not less than one
hundred percent (100.0%) of the net proceeds payable to the Credit Parties in
connection with the applicable Disposition (provided, that such prepayment shall
not, in any case, be in an amount that is less than ninety percent (90.0%) of
the gross proceeds generated by the applicable Disposition); provided, however,
that notwithstanding the foregoing, no prepayment shall be required pursuant to
this subclause (ii) in connection with a given Disposition if the Credit Parties
deliver to the Administrative Agent, not more than five (5) days prior to such
Disposition and not less than one (1) day prior to such Disposition, a duly

 

24



--------------------------------------------------------------------------------

completed pro forma Compliance Certificate executed by a Responsible Officer of
the Borrower (1) showing that, immediately following such Disposition and taking
into account both the subject Disposition and any other events or circumstances
that have arisen since the most recent delivery of a Compliance Certificate
pursuant to the terms hereof, the Credit Parties will be in compliance with all
financial covenants contained herein and (2) certifying that no Defaults or
Event of Default will exist immediately following such Disposition.

 

(iii) Equity Contributions. The Credit Parties shall, as of each Equity
Prepayment Date, pay to the Agent (for the benefit of the Lenders) an amount
equal to the lesser of (A) the Outstanding Amount as of such date; or (B) an
amount equal to (1) one hundred percent (100.0%) of all equity contributions
made by any person or entity to the REIT Guarantor, the Borrower or any of their
respective Subsidiaries during the immediately prior Equity Accumulation Period,
less (2) costs and expenses of the Credit Parties and their affiliates for such
Equity Accumulation Period related to equity raising activities, to the extent
such costs and expenses are less than or equal to 13.5% of the gross equity
contributions received, less (3) any portion of such proceeds which are either
(A) used for earnest money deposits or as a portion of the purchase price of any
Real Property, or (B) certified by the Borrower to be used within the next
Equity Accumulation Period for such purposes, in each case to the extent
approved by the Agent in its sole discretion after Agent’s review of the amounts
of such proposed deposits and purchases, less (4) at the option of the Credit
Parties, all other costs and expenses of the Credit Parties for such Equity
Accumulation Period, to the extent (y) approved by the Agent, in its sole
discretion (provided, that the Agent shall have the right to review such costs
and expenses following application of any applicable prepayment) and (z) the
Credit Parties do not have on hand, as of each required prepayment date, funds
from operations sufficient to cover such costs and expenses; provided, that the
Credit Parties shall be permitted to use all Free Equity Proceeds for any
purpose not otherwise prohibited pursuant to the terms of the Credit Documents.

 

(iv) REIT I Entity Activities.

 

(A) If, prior to the date on which the REIT Guarantor has achieved $700 million
in total equity, the REIT I Entities amend or otherwise modify their offering
prospectus in a manner which alters the amount or timing of their required or
permitted procurement of equity investments (other than as related to dividend
reinvestment or so-called 1031 transactions), the Credit Parties shall, within
five (5) Business Days of the Agent’s request, prepay the outstanding
Obligations such that the Outstanding Amount is less than fifty percent (50.0%)
of the Aggregate Approved Property Amount as of the date of prepayment. The
Required Lenders shall have the right to make a request pursuant to this
subclause (iv)(A) following the date on which such amendment or modification is
made and following the Required Lenders’ review of any information provided to
it prior to such date concerning the status of Borrower’s equity-raising
activities and the impact of such amendments or modifications thereon; provided,
that the making of such request shall ultimately be in the sole discretion of
the Required Lenders and the Required Lenders’ right to request prepayment
pursuant to this subclause (iv) may not be triggered by the investment by any
REIT I Entities in any unconsolidated joint ventures.

 

(B) If, following the date occurring five (5) calendar months following the May
10, 2004 closing date of the Prior Credit Agreement and prior to the date on
which the REIT Guarantor has achieved $700 million in total equity, any of the
REIT I Entities solicits and/or accepts additional equity contributions or
commitments (other than in connection with Dividend Reinvestment Proceeds as
provided for in the offering prospectus of the REIT I Entities, equity issuances
in connection with so-called 1031 transactions, equity issuances related to
property-specific joint ventures or limited partnerships and equity issuances
related to Wells S&P REIT Index Mutual Fund), the Credit Parties shall, within
five (5) business days of the delivery by Agent to the Borrower of a request for
prepayment from the Required Lenders, prepay the outstanding Obligations such
that the Outstanding Amount is less than fifty percent (50.0%) of the lesser of
the (1) the Approved Property Amount and (2) the Aggregate Revolving
Commitments, in each case as of the date of prepayment. The Required Lenders
shall have the right to make a request pursuant to this subclause (iv)(B)
following the applicable solicitation or acceptance; and (2) following the
Required Lenders’ review of any information provided to them prior to such date

 

25



--------------------------------------------------------------------------------

concerning the status of Borrower’s equity-raising activities and the impact of
such solicitation or acceptance thereon; provided, that the making of such
request shall ultimately be in the sole discretion of the Required Lenders and
the Required Lenders’ right to request prepayment pursuant to this subclause
(iv) may not be triggered by the investment by any REIT I Entities in any
unconsolidated joint ventures.

 

(v) Application of Prepayments from Equity Contributions. The Credit Parties
shall not be permitted to credit prepayments required to be made by them
pursuant to subclause (iii) of this Section 2.04(b) against prepayments required
to be made in connection with subclause (ii) of this Section 2.04(b) (although
such prepayments may be credited against any prepayments which might otherwise
be required in connection with subclause (i) of this Section 2.04(b)).

 

(c) Application of Prepayments. All amounts prepaid pursuant to this Section
2.04 shall be applied (i) first, to the repayment of all outstanding fees, costs
and expenses due and payable by any Credit Party to the Agent pursuant to the
terms of the Credit Documents; (ii) second, to the repayment of accrued interest
with respect to the outstanding principal amount of the Loans; (iii) third, to
the repayment of the outstanding principal amount of the Loans; (iv) fourth, to
the payment of any other Obligations due and owing under the Credit Documents
and (v) fifth, to the Borrower (for application or distribution in accordance
with the Credit Documents); provided, that each prepayment made pursuant to this
Section 2.04 shall be applied to the interest accrued with respect to and the
principal of the Loans of the respective Lenders in accordance with such
Lenders’ respective Pro Rata Shares.

 

(d) Prepayment Account. If the Borrower is required to make a mandatory
prepayment of Eurodollar Rate Loans under Section 2.04(b), the Borrower shall
have the right, in lieu of making such prepayment in full, to deposit an amount
equal to such mandatory prepayment with the Administrative Agent in a cash
collateral account maintained (pursuant to documentation reasonably satisfactory
to the Administrative Agent) by and in the sole dominion and control of the
Administrative Agent. Any amounts so deposited shall be held by the
Administrative Agent for the benefit of the Secured Parties as collateral for
the prepayment of such Eurodollar Rate Loans and shall be applied to the
prepayment of the applicable Eurodollar Rate Loans at the end of the current
Interest Periods applicable thereto. At the request of the Borrower, amounts so
deposited shall be invested by the Administrative Agent in Cash Equivalents
maturing prior to the date or dates on which it is anticipated that such amounts
will be applied to prepay such Eurodollar Rate Loans; any interest earned on
such Cash Equivalents will be for the account of the Borrower and the Borrower
will deposit with the Administrative Agent the amount of any loss on any such
Cash Equivalents to the extent necessary in order that the amount of the
prepayment to be made with the deposited amounts may not be reduced.

 

2.05 Termination or Reduction of Aggregate Revolving Commitments.

 

(a) Voluntary Reductions. The Borrower may, upon written notice to the
Administrative Agent from the Borrower, terminate the Aggregate Revolving
Commitments, or from time to time permanently reduce the Aggregate Revolving
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, and (iii) the Borrower shall not terminate or reduce the Aggregate
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount would exceed the lesser of the
Aggregate Revolving Commitments and the Borrowing Base.

 

(b) General. The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Pro Rata Share.

 

2.06 Maturity Date.

 

(a) Initial Maturity Date. Subject to extension pursuant to the terms and
conditions set forth in clause (b) of this Section 2.06 and subject to the
provisions of clause (c) of this Section 2.06, the Borrower shall, on November
11, 2004 (the “Initial Maturity Date”), cause the Obligations (including,
without limitation, all outstanding principal and interest on the Loans and all
fees, costs and expenses due and owing under the Credit Documents) to be Fully
Satisfied.

 

26



--------------------------------------------------------------------------------

(b) Extended Maturity Date Option. Not more than 90 days and not less than 30
days prior to the Initial Maturity Date, the Borrower may request in writing
that the Lenders extend the term of this Agreement for an additional one hundred
eighty (180) day period (the end of such period being the “Extended Maturity
Date”). Such extension option shall be subject to the satisfaction of the
following requirements:

 

(i) at the time of the request, and at the Initial Maturity Date, there shall
not exist any Default or any Event of Default;

 

(ii) the Outstanding Amount shall, as of the Initial Maturity Date, be less than
or equal to the lesser of (A) the Aggregate Revolving Commitments; and (B) the
Borrowing Base, as reduced as of such date in accordance with the definition of
“Borrowing Base” contained herein;

 

(iii) the Borrower shall have delivered to the Administrative Agent, together
with its request of extension, pro-forma financial statements and a statement of
sources and uses of cash of the REIT Guarantor and its Subsidiaries (including,
without limitation, the Excluded Entities) for the eight (8) fiscal quarters
following the then-current calendar quarter, along with a pro forma Compliance
Certificate demonstrating that, upon giving effect to such pro forma financial
projections, the Credit Parties will, during such eight fiscal quarter period,
on a pro forma basis, be in compliance with all of the covenants contained in
Sections 8.02, 8.03, 8.06 and 8.11; and

 

(iv) the Borrower shall, at the time of the request, deliver to the
Administrative Agent (for the pro rata benefit of the Lenders based on their
respective Commitments) an extension fee equal to one quarter of one percent
(0.25%) of the then-existing Commitments (whether funded or unfunded).

 

(c) Satisfaction of Obligations Upon Acceleration. Notwithstanding anything
contained herein or in any other Credit Agreement to the contrary, to the extent
any of the Obligations are accelerated pursuant to the terms hereof (including,
without limitation, Section 9.02 hereof), the Borrower shall, immediately upon
the occurrence of such acceleration, cause such accelerated Obligations to be
Fully Satisfied.

 

2.07 Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Spread; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Spread.

 

(b) If any amount payable by the Borrower under any Credit Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
upon the request of the Required Lenders, while any Event of Default exists, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

27



--------------------------------------------------------------------------------

2.08 Fees.

 

(a) Unused Fee. In consideration of the Revolving Commitments of the Lenders
hereunder, the Borrower shall pay to the Administrative Agent (for the benefit
of the Lenders) a daily fee in connection with the unused amount of the
Revolving Commitments (the “Unused Fee”). The Unused Fee shall be payable as of
the first day of each calendar month and as of the Maturity Date in arrears in
an amount equal to the sum of the Daily Unused Fees accrued during the
applicable calendar month period (or portion thereof). All Unused Fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
The Unused Fee shall commence to accrue on the Closing Date.

 

(b) Other Fees. In addition to the fees described in this Section 2.08 and such
other fees as Borrower may be required to pay pursuant to the terms of the
Credit Documents (including, without limitation, Section 2.06(b) hereof), the
Borrower shall pay to the Arranger, the Administrative Agent and the Lenders for
their own respective accounts, fees in the amounts and at the times specified in
the Fee Letter. All such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.09 Computation of Interest and Fees.

 

All computations of fees and interest hereunder shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day.

 

2.10 Evidence of Debt.

 

The Borrowings funded by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Borrowings funded by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. The Borrower shall execute and deliver to each Lender
(through the Administrative Agent) a promissory note which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit B (a “Revolving Note”). Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

 

2.11 Payments Generally.

 

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office; provided that to the extent the
Administrative Agent does not send such wire transfers to which the Lenders are
entitled pursuant to this clause (a) prior to the completion of the Business Day
immediately following the date on which it receives any applicable payment from
the Borrower, the amount distributed to the Lenders shall be accompanied by
interest, calculated at the Federal Funds Rate, on the amount to which each
Lender was initially entitled. To the extent the Borrower seeks to make any
payment through the debiting of any accounts held at the Administrative Agent or
any of its Affiliates, the Borrower shall, as of any such date, deliver to the
Administrative Agent a written request for the debiting of such account in the
form of a Debit Account Form.

 

28



--------------------------------------------------------------------------------

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

 

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment is not in
fact made to the Administrative Agent in immediately available funds, then:

 

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and

 

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, with interest calculated at the
Federal Funds Rate (which interest shall begin to accrue on the second Business
Day following the date of the requested Borrowing).

 

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan.

 

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

2.12 Sharing of Payments.

 

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise)

 

29



--------------------------------------------------------------------------------

in excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Loans made by
them as shall be necessary to cause such purchasing Lender to share the excess
payment in respect of such Loans pro rata with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 11.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 11.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

(a) Any and all payments by any Credit Party to or for the account of the
Administrative Agent or any Lender under any Credit Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which the Administrative Agent or such Lender, as the case may be, is
organized or maintains a lending office (all such non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities being hereinafter referred to as “Taxes”). If any Credit Party
shall be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Credit Document to the Administrative Agent or any Lender, (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), each of the Administrative Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Credit Party shall make such deductions, (iii) such Credit Party
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Laws, and (iv) within 30 days after the
date of such payment, such Credit Party shall furnish to the Administrative
Agent (which shall forward the same to such Lender) the original or a certified
copy of a receipt evidencing payment thereof.

 

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Credit Document or
from the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Credit Document (hereinafter referred to as
“Other Taxes”).

 

(c) If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Credit Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.

 

30



--------------------------------------------------------------------------------

(d) The Borrower agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by the Administrative Agent and such Lender, (ii) amounts payable
under Section 3.01(c) and (iii) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Payment under this
subsection (d) shall be made within 30 days after the date the Lender or the
Administrative Agent makes a demand therefor.

 

3.02 Illegality.

 

If any Lender reasonably determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Eurodollar Rate Loans,
or to determine or charge interest rates based upon the Eurodollar Rate, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, any obligation of such Lender to make or continue Eurodollar Rate Loans
or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

 

3.03 Inability to Determine Rates.

 

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan, or that the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans.

 

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, or such Lender’s
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining Eurodollar Rate Loans or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this subsection (a) any such
increased costs or reduction in amount resulting from (i) Taxes or Other Taxes
(as to which Section 3.01 shall govern), (ii) changes in the basis of taxation
of overall net income or overall gross income by the United States or any
foreign jurisdiction or any political subdivision of either thereof under the
Laws of which such Lender is organized or has its Lending Office, and (iii)
reserve requirements contemplated by Section 3.04(c)), then from time to time
upon demand of such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction; provided, that a
Lender’s request for payment of such additional amounts may not extend to
increased costs to such Lender which were incurred more than one (1) calendar
year prior to such request.

 

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital

 

31



--------------------------------------------------------------------------------

adequacy and such Lender’s desired return on capital), then from time to time
upon demand of such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such reduction; provided, that a Lender’s request for
payment of such additional amounts may not extend to reduced rates of return to
such Lender for time periods prior to the date occurring one (1) calendar year
prior to such request.

 

(c) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.

 

3.05 Funding Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.16;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06 Matters Applicable to all Requests for Compensation.

 

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

 

(b) Upon any Lender’s making a claim for compensation under Section 3.01 or 3.04
or if a Lender invokes the provisions of Section 3.02, the Borrower may replace
such Lender in accordance with Section 11.16.

 

32



--------------------------------------------------------------------------------

3.07 Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.

 

ARTICLE IV

GUARANTY

 

4.01 The Credit Document Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract with respect to the
Indebtedness evidenced by the Credit Documents, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or Swap Contracts, the obligations of each Guarantor
under this Agreement and the other Credit Documents shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law.

 

4.02 Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or applicable Swap
Contracts, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 4.02 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations have been Fully Satisfied. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:

 

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, any applicable Swap Contract between any Credit Party and any Lender,
or any Affiliate of a Lender, or any other agreement or instrument referred to
in the Credit Documents or such Swap Contracts shall be done or omitted;

 

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, any applicable Swap Contract between
any Credit Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Credit Documents or such Swap
Contracts shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

 

33



--------------------------------------------------------------------------------

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

 

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any applicable Swap Contract between any Credit Party and
any Lender, or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Credit Documents or such Swap Contracts, or against any other
Person under any other guarantee of, or security for, any of the Obligations.

 

4.03 Reinstatement.

 

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

4.04 Certain Additional Waivers.

 

Each Guarantor hereby agrees that such Guarantor shall have no right of recourse
to security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06. Further, each Guarantor hereby agrees
that neither the Secured Parties’ rights or remedies nor such Guarantor’s
obligations under the terms of this Article IV shall be released, diminished,
impaired, reduced or affected by any one or more of the following events,
actions, facts, or circumstances, and the liability of Guarantor under this
Article IV shall be absolute, unconditional and irrevocable irrespective of:

 

(a) any limitation on the liability of, or recourse against, any other Person in
any Credit Document or arising under any Law;

 

(b) any claim or defense that the guaranty made pursuant to this Article IV was
made without consideration or is not supported by adequate consideration or that
the obligations of Guarantor hereunder exceed or are more burdensome than those
of Borrower under the other Credit Documents;

 

(c) the taking or accepting of any other security or guaranty for, or right of
recourse with respect to, any or all of the Obligations;

 

(d) the operation of any statutes of limitation or other Laws regarding the
limitation of actions, all of which are hereby waived as a defense to any action
or proceeding brought by Administrative Agent, Collateral Agent or any Lender
against Guarantor, to the fullest extent permitted by Law;

 

(e) any homestead exemption or any other exemption under applicable Law;

 

(f) any release, surrender, abandonment, exchange, alteration, sale or other
disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Obligations, or any impairment of Guarantor’s
recourse against any Person or collateral;

 

34



--------------------------------------------------------------------------------

(g) whether express or by operation of Law, any partial release of the liability
of Guarantor hereunder (except to the extent expressly so released) or any
complete or partial release of Borrower or any other Person liable, directly or
indirectly, for the payment or performance of any or all of the Obligations;

 

(h) the death, insolvency, bankruptcy, disability, dissolution, liquidation,
termination, receivership, reorganization, merger, consolidation, change of
form, structure or ownership, sale of all assets, or lack of corporate,
partnership or other power of Borrower or any other Person at any time liable
for the payment or performance of any or all of the Obligations;

 

(i) either with or without notice to or consent of Guarantor, any renewal,
extension, modification, supplement, subordination or rearrangement of the terms
of any or all of the Obligations and/or any of the Credit Documents, including
material alterations of the terms of payment (including changes in maturity
date(s) and interest rate(s)) or performance (including changes with respect to
the construction of the Improvements) or any other terms thereof, or any waiver,
termination, or release of, or consent to departure from, any of the Credit
Documents or any other guaranty of any or all of the Obligations, or any
adjustment, indulgence, forbearance, or compromise that may be granted from time
to time by the Secured Parties to the Borrower or any other Person at any time
liable for the payment or performance of any or all of the Obligations;

 

(j) any neglect, lack of diligence, delay, omission, failure, or refusal of any
Secured Party to take or prosecute (or in taking or prosecuting) any action for
the collection or enforcement of any of the Obligations, or to foreclose or take
or prosecute any action to foreclose (or in foreclosing or taking or prosecuting
any action to foreclose) upon any security therefor, or to exercise (or in
exercising) any other right or power with respect to any security therefor, or
to take or prosecute (or in taking or prosecuting) any action in connection with
any Credit Document, or any failure to sell or otherwise dispose of in a
commercially reasonable manner any collateral securing any or all of the
Obligations;

 

(k) any failure of any Secured Party to notify Guarantor of any creation,
renewal, extension, rearrangement, modification, supplement, subordination, or
assignment of the Obligations or any part thereof, or of any Credit Document, or
of any release of or change in any security, or of the occurrence or existence
of any Default or Event of Default, or of any other action taken or refrained
from being taken by any Secured Party against Borrower or any security or other
recourse, or of any new agreement between any Secured Party and Borrower, it
being understood that the Secured Parties shall not be required to give
Guarantor any notice of any kind under any circumstances with respect to or in
connection with the Obligations, any and all rights to notice Guarantor may have
otherwise had being hereby waived by Guarantor, and Guarantor shall be
responsible for obtaining for itself information regarding Borrower, including
any changes in the business or financial condition of Borrower, and Guarantor
acknowledges and agrees that the Secured Parties shall have no duty to notify
Guarantor of any information which any Secured Party may have concerning
Borrower;

 

(l) the existence of any claim, counterclaim, set-off or other right that
Guarantor may at any time have against Borrower, any Secured Party, or any other
Person, whether or not arising in connection with this Article IV or any portion
of any Credit Document;

 

(m) the unenforceability of all or any part of the Obligations against Borrower,
whether because the Obligations exceed the amount permitted by Law or violate
any usury law, or because the Persons creating the Obligations acted in excess
of their authority, or because of a lack of validity or enforceability of or
defect or deficiency in any of the Credit Documents, or because Borrower has any
valid defense, claim or offset with respect thereto, or because Borrower’s
obligation ceases to exist by operation of Law, or because of any other reason
or circumstance, it being agreed that Guarantor shall remain liable hereon
regardless of whether Borrower or any other Person be found not liable on the
Obligations, or any part thereof, for any reason (and regardless of any joinder
of Borrower or any other party in any action to obtain payment or performance of
any or all of the Obligations);

 

(n) any order, ruling or plan of reorganization emanating from proceedings under
Title 11 of the United States Code with respect to Borrower or any other Person,
including any extension, reduction, composition, or other alteration of the
Obligations, whether or not consented to by the Secured Parties, or any action
taken or omitted by any Secured Party in any such proceedings, including any
election to have any Secured Party’s claim allowed as being secured, partially
secured or unsecured, any extension of credit by any Secured Party in any such
proceedings or the taking and holding by any Secured Party of any security for
any such extension of credit; or

 

35



--------------------------------------------------------------------------------

  (o) any other condition, event, omission, action that would in the absence of
this paragraph result in the release or discharge of the Guarantor from the
performance or observance of any obligation, covenant or agreement contained in
this Article IV or any other agreement.

 

4.05 Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.02) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01.

 

4.06 Rights of Contribution.

 

Except to the extent set forth in Section 4.02, the Guarantors hereby agree as
among themselves that, if any Guarantor shall make an Excess Payment (as defined
below), such Guarantor shall have a right of contribution from each other
Guarantor in an amount equal to such other Guarantor’s Contribution Share (as
defined below) of such Excess Payment. The payment obligations of any Guarantor
under this Section 4.06 shall be subordinate and subject in right of payment to
the Obligations until such time as the Obligations have been Fully Satisfied,
and none of the Guarantors shall exercise any right or remedy under this Section
4.06 against any other Guarantor until such Obligations have been Fully
Satisfied. For purposes of this Section 4.06, (a) “Excess Payment” shall mean
the amount paid by any Guarantor in excess of its Ratable Share of any Credit
Document Guaranteed Obligations; (b) “Ratable Share” shall mean, for any
Guarantor in respect of any payment of Obligations, the ratio (expressed as a
percentage) as of the date of such payment of Credit Document Guaranteed
Obligations of (i) the amount by which the aggregate present fair salable value
of all of its assets and properties exceeds the amount of all debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of all of the Credit Parties exceeds the
amount of all of the debts and liabilities (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Credit Parties hereunder) of the Credit Parties; provided, however, that, for
purposes of calculating the Ratable Shares of the Guarantors in respect of any
payment of Obligations, any Guarantor that became a Guarantor subsequent to the
date of any such payment shall be deemed to have been a Guarantor on the date of
such payment and the financial information for such Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such payment; (c) ”Contribution Share” shall mean, for any
Guarantor in respect of any Excess Payment made by any other Guarantor, the
ratio (expressed as a percentage) as of the date of such Excess Payment of (i)
the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to (ii)
the amount by which the aggregate present fair salable value of all assets and
other properties of the Credit Parties other than the maker of such Excess
Payment exceeds the amount of all of the debts and liabilities (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of the Credit Parties) of the Credit Parties other than the
maker of such Excess Payment; provided, however, that, for purposes of
calculating the Contribution Shares of the Guarantors in respect of any Excess
Payment, any Guarantor that became a Guarantor subsequent to the date of any
such Excess Payment shall be deemed to have been a Guarantor on the date of such
Excess Payment and the financial information for such Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such Excess Payment; and (d) “Credit Document Guaranteed
Obligations” shall mean the Obligations guaranteed by the Guarantors pursuant to
this Article IV. This Section 4.06 shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under Law against the Borrower in respect of any payment of Credit Document
Guaranteed Obligations. Notwithstanding the foregoing, all rights of
contribution against any Guarantor shall terminate from and after such time, if
ever, that such Guarantor shall be relieved of its obligations shall be relieved
of its obligations in accordance with Section 10.11.

 

36



--------------------------------------------------------------------------------

4.07 Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

ARTICLE V

CONDITIONS PRECEDENT TO THE CLOSING DATE AND BORROWINGS

 

5.01 Conditions of Closing.

 

The closing of this Agreement and the commencement of the obligations and rights
of the parties hereto created hereby (including, without limitation, the
obligation of the Lenders to fund the Loans in accordance with the terms and
conditions hereof and of the Borrower to pay the Unused Fee and all other
amounts due and owing hereunder) shall occur on the first day on which each of
the following shall have occurred to the satisfaction of the Administrative
Agent and Lenders (such date constituting the “Closing Date”):

 

(a) Credit Documents, Organization Documents, Etc. The Administrative Agent’s
receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Credit Party, each dated the
Closing Date or the closing date of the Prior Credit Agreement (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and its legal counsel:

 

(i) executed counterparts of this Agreement and each of the other Credit
Documents;

 

(ii) a Revolving Note executed by the Borrower in favor of each Lender;

 

(iii) copies of the Organization Documents of each Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Credit
Party to be true and correct as of the Closing Date;

 

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Credit Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Credit Documents to which such
Credit Party is a party; and

 

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Credit Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in (A)
the jurisdiction of its incorporation or organization and (B) each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

(b) Opinions of Counsel. The Administrative Agent shall have received, in each
case dated as of the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i) a legal opinion of Alston & Bird LLP, counsel for the Credit Parties; and

 

(ii) a legal opinion of special local counsel for each Credit Party not
organized in the State of Delaware or Maryland.

 

37



--------------------------------------------------------------------------------

(c) Personal Property Deliverables. The Administrative Agent shall have
received:

 

(i) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s sole discretion, to perfect the Collateral Agent’s
security interest in the Collateral for the benefit of the Secured Parties;

 

(ii) all certificates evidencing any certificated Capital Stock pledged to the
Collateral Agent for the benefit of the Secured Parties pursuant to the
Collateral Documents, together with duly executed in blank, undated stock powers
attached thereto; and

 

(iii) duly executed consents as are necessary, in the Administrative Agent’s
sole discretion, to perfect the Collateral Agent’s security interest in the
Collateral for the benefit of the Secured Parties.

 

(d) REIT Status. Evidence, satisfactory to the Agent, that the REIT Guarantor is
organized and operated in a manner such that upon its election of REIT status,
it shall be treated as a REIT for purposes of the Code, that each of its
Subsidiaries that are corporations (if any) are organized and operated in a
manner such that upon such election they will qualify as Qualified REIT
Subsidiaries and that the execution and performance by the Credit Parties under
the Credit Documents shall not affect such status.

 

(e) Opening Compliance Certificate. Receipt by the Administrative Agent of
Compliance Certificates as of the calendar month ending immediately prior to the
Closing Date, which shall, respectively, show covenant compliance information
prior to and, if applicable, after giving pro forma effect to any Borrowings
requested as of the Closing Date and shall each be substantially in the form of
Exhibit D and certified by a Responsible Officer of the Borrower to be true and
correct as of the Closing Date; provided, that (i) with respect to the
Compliance Certificate showing calculations prior to giving pro forma effect to
the requested Closing Date Borrowings, the Indebtedness of the Borrower under
the Prior Credit Agreement and existing as of the date of the information
provided in such Compliance Certificate shall be included in the calculations
set forth in such Compliance Certificate and (ii) the Compliance Certificate
giving pro forma effect to the Borrowings as of the Closing Date shall show the
amount of the Indebtedness incurred and the resultant cash held by the Borrower
as a result of such Borrowings and shall not include Indebtedness related to the
Prior Credit Agreement.

 

(f) Intentionally Omitted.

 

(g) Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Credit Parties evidencing
liability and casualty insurance meeting the requirements set forth in the
Credit Documents.

 

(h) Officer’s Certificate. The Administrative Agent shall have received a
certificate executed by a Responsible Officer of the Borrower as of the Closing
Date, in form and substance satisfactory to the Administrative Agent, stating
that (A) each Credit Party is in compliance with all existing financial
obligations, (B) all governmental, shareholder and third party consents and
approvals, if any, with respect to the Credit Documents and the transactions
contemplated thereby have been obtained (and attaching copies thereof), (C) no
action, suit, investigation or proceeding is pending or threatened in any court
or before any arbitrator or governmental instrumentality that purports to affect
any Credit Party or any transaction contemplated by the Credit Documents, if
such action, suit, investigation or proceeding could be reasonably expected to
have a Material Adverse Effect, and (D) immediately after giving effect to the
closing and any Borrowing requested as of the Closing Date, (1) no Default or
Event of Default exists, (2) all representations and warranties contained herein
and in the other Credit Documents are true and correct in all material respects
and (3) on the basis of balance sheet items as of the Closing Date after giving
effect to the Borrowing (if any), the Credit Parties would be in pro forma
compliance with each of the financial, Investment and Indebtedness covenants set
forth in Article VIII as of the first date provided for the measurement of each
of such covenants in accordance with the terms thereof.

 

(i) Solvency. The Administrative Agent shall have received a certificate
executed by a Responsible Officer of the Borrower as of the Closing Date, in
form and substance satisfactory to the Administrative Agent, regarding the
Solvency of each of the REIT Guarantor and its Subsidiaries (including, without
limitation, the Excluded Entities) on a consolidated basis.

 

38



--------------------------------------------------------------------------------

(j) Fees. Any fees required to be paid on or before the Closing Date pursuant to
the terms hereof or of the Fee Letter or any other agreements among any Credit
Party, the Administrative Agent and the Arranger shall have been paid.

 

(k) Attorney Costs. The Borrower shall have paid all Attorney Costs of the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of Attorney Costs as shall constitute its
reasonable estimate of Attorney Costs incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

(l) Existing Approved Properties. The Administrative Agent shall have, in
accordance with Section 7.12 hereof, received all required information with
respect to and approved each of the Real Properties, if any, listed on Schedule
6.17(b) as Approved Properties as of such date.

 

(m) Financial Statements/Projections. The Administrative Agent shall have
received the Audited Financial Statements and pro-forma financial statements and
a statement of sources and uses of cash of the REIT Guarantor and its
Subsidiaries (including, without limitation, the Excluded Entities) for the
eight (8) fiscal quarters following the then-current calendar quarter, along
with a pro forma Compliance Certificate demonstrating that, upon giving effect
to such pro forma financial projections, the Credit Parties will, during such
eight fiscal quarter period, on a pro forma basis, be in compliance with all of
the covenants contained in Sections 8.02, 8.03, 8.06 and 8.11.

 

(n) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender, including, but
not limited to, information regarding litigation, tax, accounting, labor,
insurance, pension liabilities (actual or contingent), real estate leases,
material contracts, debt agreements, property ownership and contingent
liabilities of the Credit Parties.

 

5.02 Conditions to all Borrowings.

 

The obligation of each Lender to honor any Loan Notice (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

 

(a) The representations and warranties of the Borrower and each other Credit
Party contained in Article VI or any other Credit Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Borrowing, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section 5.02, the representations and warranties contained in subsections (a)
and (b) of Section 6.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01.

 

(b) No Default or Event of Default shall exist, or would result from such
proposed Borrowing.

 

(c) There shall not have occurred a Bankruptcy Event with respect to any Credit
Party.

 

(d) The Administrative Agent shall have received (i) a Loan Notice in accordance
with the requirements hereof, and (ii) a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower and giving pro forma effect to
the requested Borrowing.

 

(e) The Administrative Agent shall have approved in accordance with the
provisions of Section 7.12 hereof all Approved Properties included in the
calculation of the Borrowing Base in the Compliance Certificate delivered in
connection with clause (d) above and have received all applicable deliverables
required pursuant to Section 7.12 in connection therewith.

 

(f) Immediately after giving effect to the making of such Borrowing, the
Outstanding Amount shall not exceed the lesser of (i) the Aggregate Revolving
Commitments, and (ii) the Borrowing Base.

 

39



--------------------------------------------------------------------------------

Each Loan Notice submitted by the Borrower shall be deemed to be a
representation, warranty and covenant that the conditions specified in Sections
5.02(a), (b), (c), (e) and (f) have been or will be satisfied on and as of the
date of the applicable Borrowing.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

The Credit Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

6.01 Existence, Qualification and Power; Compliance with Laws.

 

Each Credit Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its organization or formation,
(b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Credit Documents, if any, to which it is a party and (c) is duly qualified and
is licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

6.02 Authorization; No Contravention.

 

The execution, delivery and performance by each Credit Party of each Credit
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, (i) any Contractual Obligation to which such Person is a party
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or (c)
violate any Law (including, without limitation, Regulation U or Regulation X
issued by the FRB).

 

6.03 Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by any
Credit Party of this Agreement or any other Credit Document.

 

6.04 Binding Effect.

 

This Agreement has been, and each other Credit Document, when delivered
hereunder, will have been, duly executed and delivered by each Credit Party that
is party thereto. This Agreement constitutes, and each other Credit Document
when so delivered will constitute, a legal, valid and binding obligation of each
Credit Party a party thereto, enforceable against each such Credit Party in
accordance with its terms except as enforceability may be limited by applicable
Debtor Relief Laws and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law).

 

6.05 Financial Statements; No Material Adverse Effect.

 

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present, in all material respects, the
financial condition of the REIT Guarantor and its Subsidiaries (including,
without limitation, the Excluded Entities) as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) to the extent required by GAAP, show all
material indebtedness and other liabilities, direct or contingent, of the REIT
Guarantor and its Subsidiaries (including, without limitation, the Excluded
Entities) as of the date thereof,

 

40



--------------------------------------------------------------------------------

including liabilities for taxes, material commitments and Indebtedness. Schedule
6.05 sets forth all material Indebtedness and other liabilities, direct or
contingent, of the REIT Guarantor and its Subsidiaries (including, without
limitation, the Excluded Entities), including any Non-Recourse Indebtedness with
respect to any Real Properties, as of the date of such financial statements,
including liabilities for taxes, material commitments and Indebtedness.

 

(b) During the period from December 31, 2003 to and including the Closing Date,
there has been no sale, transfer or other disposition by any Credit Party of any
material part of the business or Property of the Credit Parties, taken as a
whole, and no purchase or other acquisition by any of them of any business or
property (including any Capital Stock of any other Person) material in relation
to the consolidated financial condition of the Credit Parties, taken as a whole,
in each case, which is not reflected in the foregoing financial statements or in
the notes thereto and has not otherwise been disclosed in writing to the Lenders
on or prior to the Closing Date.

 

(c) The financial statements delivered pursuant to Section 7.01 have been
prepared in accordance with GAAP (except as may otherwise be permitted under
Section 7.01) and present fairly (on the basis disclosed in the footnotes to
such financial statements), in all material respects, the consolidated financial
condition, results of operations and cash flows of the REIT Guarantor and its
Subsidiaries (including, without limitation, the Excluded Entities) as of such
date and for such periods.

 

(d) Since December 31, 2003, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

6.06 Litigation.

 

Except as specifically disclosed in Schedule 6.06, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Credit
Parties after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Credit Party or against any of its properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Credit Document, or
any of the transactions contemplated hereby or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

 

6.07 No Default.

 

No Credit Party is in default under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Credit Document.

 

6.08 Ownership of Property; Liens.

 

Each Credit Party has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Real Property is in material compliance with all
instruments, agreements and other matters of record.

 

6.09 Environmental Compliance.

 

Except as disclosed and described in Schedule 6.09 attached hereto and except
for matters that could not reasonably be expected to have a Material Adverse
Effect:

 

(a) Each of the Real Properties and all operations at the Real Properties are in
material compliance with all applicable Environmental Laws, there is no material
violation of any Environmental Law with respect to the Real Properties or the
Businesses, and there are no material conditions relating to the Real Properties
or the Businesses that could reasonably be expected to give rise to liability
under any applicable Environmental Laws.

 

41



--------------------------------------------------------------------------------

(b) None of the Real Properties contains, or has previously contained, any
Hazardous Materials at, on or under the Real Properties in amounts or
concentrations that constitute or constituted a violation of, or could give rise
to material liability under, Environmental Laws.

 

(c) No Credit Party has received any written or verbal notice of, or inquiry
from any Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Real Properties
or the Businesses, nor does any Responsible Officer of any Credit Party have
knowledge or reason to believe that any such notice will be received or is being
threatened.

 

(d) Hazardous Materials have not been transported or disposed of from the Real
Properties, or generated, treated, stored or disposed of at, on or under any of
the Real Properties or any other location, in each case by or on behalf of any
Credit Party in violation of, or in a manner that could reasonably be expected
to give rise to liability under, any applicable Environmental Law.

 

(e) No judicial proceeding or governmental or administrative action is pending
or, to the best knowledge of the Responsible Officers of the Credit Parties,
threatened, under any Environmental Law to which any Credit Party is or will be
named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Credit Parties, the Real Properties or the Businesses.

 

(f) There has been no material release, or threat of release, of Hazardous
Materials at or from the Real Properties, or arising from or related to the
operations (including, without limitation, disposal) of any Credit Party in
connection with the Real Properties or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could reasonably
be expected to give rise to liability under Environmental Laws.

 

6.10 Insurance.

 

The Real Properties are insured with financially sound and reputable insurance
companies not Affiliates of any of the Credit Parties or their respective
Subsidiaries, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Person operates. The
insurance coverage of the Credit Parties and their respective Subsidiaries as of
the Closing Date is outlined as to carrier, policy number, expiration date, type
and amount on Schedule 6.10.

 

6.11 Taxes.

 

The Credit Parties have filed all Federal, state and other material tax returns
and reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
any Credit Party that could reasonably be expected to have a Material Adverse
Effect.

 

6.12 ERISA Compliance.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Credit Parties, nothing has occurred which would prevent, or
cause the loss of, such qualification. Each Credit Party and each ERISA
Affiliate have made all required contributions to each Plan subject to Section
412 of the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

 

42



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of the Credit Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Credit Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Credit Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) no Credit Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

 

6.13 Corporate Structure.

 

The corporate capital and ownership structure of the REIT Group as of the
Closing Date (and as of each date on which such schedule is subsequently updated
pursuant to the terms hereof) is as described in Schedule 6.13(a). Set forth on
Schedule 6.13(b) is a complete and accurate list with respect to each of the
Credit Parties and each member of the REIT Group of (i) jurisdiction of
incorporation, (ii) number of shares of each class of Capital Stock outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by such Persons and (iv) number and effect, if exercised, of all
outstanding options, warrants, rights of conversion or purchase and all other
similar rights with respect thereto as of the Closing Date (and as of each date
on which such schedule is subsequently updated pursuant to the terms hereof).
The outstanding Capital Stock of all such Persons is validly issued, fully paid
and non-assessable (in the case of a corporation) and (other than the REIT
Guarantor) is owned by the Credit Parties, directly or indirectly, in the manner
set forth on Schedule 6.13(b), free and clear of all Liens (other than those
arising under or contemplated in connection with the Credit Documents) as of the
Closing Date (and as of each date on which such schedule is subsequently updated
pursuant to the terms hereof). Other than as set forth in Schedule 6.13(b), as
of the Closing Date (and as of each date on which such schedule is subsequently
updated pursuant to the terms hereof) the Borrower does not have outstanding any
securities convertible into or exchangeable for its Capital Stock nor does the
Borrower have outstanding any rights to subscribe for or to purchase or any
options for the purchase of, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any
character relating to its Capital Stock. Each of the Subsidiaries of the
Borrower is a Wholly Owned Subsidiary of the Borrower, except those Excluded
Entities which have been disclosed on Schedules 6.13(c) (as updated prior to or
on the date hereof) and such other Credit Parties with non-Credit Party equity
holders as may exist from time to time pursuant to and in accordance with the
terms and conditions hereof (and as disclosed on Schedules 6.13(a) and (b)
hereof).

 

6.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

 

(a) No Credit Party is engaged and no Credit Party will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

 

(b) None of the Credit Parties, any Person Controlling any Credit Party, or any
Subsidiary of any Credit Party (i) is a “holding company,” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, (ii) is or is required to be registered as
an “investment company” under the Investment Company Act of 1940 or (iii)
subject to regulation under any other Law which limits its ability to incur
Indebtedness.

 

6.15 Disclosure.

 

Each Credit Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it,

 

43



--------------------------------------------------------------------------------

that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other written information furnished by or on behalf of any Credit Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Credit Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

 

6.16 Compliance with Laws.

 

Each Credit Party is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

6.17 Approved Properties; Real Properties.

 

Schedules 6.17(a) and (b) set forth each of the Proposed Approved Properties and
Approved Properties, respectively, as of the Closing Date (and as of each date
on which such schedule is subsequently updated pursuant to the terms hereof).
Each asset included in determination of the Aggregate Approved Property Amount
fully qualifies as an Approved Property. Set forth on Schedule 6.17(c) is a list
of all other Real Properties (including, without limitation, all Excluded
Properties) as of the Closing Date (and as of each date on which such schedule
is subsequently updated pursuant to the terms hereof), along with the identity
of the Person owning each such Real Property. Each of the Real Properties is
located inside of the United States. Each Real Property included in
determination of the Borrowing Base fully qualifies as an Approved Property and
no Excluded Property is included in the determination of the Borrowing Base.

 

6.18 Solvency.

 

The REIT Guarantor and its Subsidiaries (including, without limitation, the
Excluded Entities) are Solvent on a consolidated basis.

 

6.19 Investments.

 

All Investments of each Credit Party are Permitted Investments.

 

6.20 Business Locations.

 

Set forth on Schedule 6.20 is the chief executive office, jurisdiction of
incorporation or formation and principal place of business of each Credit Party
as of the Closing Date (and as of each date on which such Schedule is
subsequently updated pursuant to the terms hereof).

 

6.21 Brokers’ Fees.

 

No Credit Party has any obligation to any Person in respect of any finder’s,
broker’s, investment banking or other similar fee in connection with any of the
transactions contemplated under the Credit Documents.

 

6.22 Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of a Credit Party as of the Closing Date and none of the Credit
Parties has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years.

 

44



--------------------------------------------------------------------------------

6.23 Nature of Business.

 

As of the Closing Date, the Credit Parties are engaged in the business of
acquiring, developing, owning, leasing and selling for-lease office,
governmental and industrial properties.

 

6.24 Representations and Warranties from Other Credit Documents.

 

Each of the representations and warranties made by any of the Credit Parties in
any of the other Credit Documents is true and correct in all material respects.

 

6.25 REIT Status.

 

(a) For all dates prior to the first date upon which the REIT Guarantor files a
tax return under the Code (which date shall not be later than September 15,
2004), the REIT Guarantor is organized and operated in a manner such that upon
its election of REIT status, it shall be treated as a REIT for purposes of the
Code and each of its Subsidiaries that are corporations (if any) are organized
and operated in a manner such that upon such election they will qualify as
Qualified REIT Subsidiaries; and

 

(b) for all dates thereafter, the REIT Guarantor is qualified as a REIT and each
of its Subsidiaries that is a corporation is a Qualified REIT Subsidiary.

 

ARTICLE VII

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, each Credit Party
shall:

 

7.01 Financial Statements.

 

Deliver to the Administrative Agent in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

(a) as soon as available, but in any event within sixty (60) days after the end
of each fiscal year of the REIT Guarantor, a consolidated balance sheet of the
REIT Guarantor and its Subsidiaries (including, without limitation, the Excluded
Entities) as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;

 

(b) as soon as available, and in any event within thirty (30) days after the
close of each calendar month of the REIT Guarantor, a consolidated balance sheet
and income statement of the REIT Guarantor and its Subsidiaries (including,
without limitation, the Excluded Entities) as of the end of such calendar month,
together with related consolidated statements of retained earnings and cash
flows for such calendar month, all such financial information described above to
be in reasonable form and detail and reasonably acceptable to the Agent, and
accompanied by a certificate of a Responsible Officer of the Borrower to the
effect that such monthly statements fairly present in all material respects the
financial condition of the REIT Guarantor and its Subsidiaries (including,
without limitation, the Excluded Entities) and have been prepared in accordance
with GAAP, subject to changes resulting from audit, normal year-end audit
adjustments and the absence of footnotes; and

 

(c) in addition to the information required pursuant to clauses (a) and (b)
above, each of the Credit Parties shall deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent,
promptly following the request of the Administrative Agent therefor (and, in any
case, within

 

45



--------------------------------------------------------------------------------

ten (10) days following such request), any financial statements, certificates of
public accountants, financial reports or other information related to any of the
foregoing, to the business, financial or corporate affairs of any of the Credit
Parties or their Subsidiaries, or any of the Credit Parties’ compliance with the
terms of the Credit Documents.

 

7.02 Certificates; Other Information.

 

Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent:

 

(a) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b):

 

(i) a duly completed Compliance Certificate signed by a Responsible Officer of
the Borrower;

 

(ii) a certificate as of the end of the immediately preceding calendar month of
the Borrower, setting forth and certifying the amount of all Dividend
Reinvestment Proceeds received by the Credit Parties during such calendar month;
and

 

(iii) updated rent rolls (if changed since the last delivery thereof) and the
initial appraisal procured with respect to each Approved Property (as required
by Section 7.12 hereof); and

 

(iv) operating statements, Occupancy-Rate calculations, and tenant-status
information concerning each of the Approved Properties;

 

(b) within forty-five (45) days after the end of each fiscal quarter of the REIT
Guarantor, a certificate (signed by a Responsible Officer) containing
information regarding the amount of all capital expenditures, Dispositions, Debt
Issuances, Equity Issuances and Acquisitions that occurred during such fiscal
quarter;

 

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Credit Party by independent accountants in connection with the accounts or
books of any Credit Party, or any audit of any of them existing as of the date
of this Agreement and promptly upon receipt thereof, a copy of any other report
or “management letter” or recommendations submitted to the board of directors
(or the audit committee of the board of directors) of any Credit Party by
independent accountants in connection with the accounts or books of any Credit
Party, or any audit of any of them;

 

(d) promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other report or communication sent generally to
the stockholders of any Credit Party, and copies of all annual, regular,
periodic and special reports and registration statements which any Credit Party
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or to a holder of any Indebtedness owed by any
Credit Party in its capacity as such a holder and not otherwise required to be
delivered to the Administrative Agent pursuant hereto, (ii) copies of each
prospectus or other offering memorandum (and each supplement thereto) at any
time prepared by or on behalf of any of the Credit Parties, and (iii) upon the
request of the Administrative Agent, all reports and written information to and
from the United States Environmental Protection Agency, or any state or local
agency responsible for environmental matters, the United States Occupational
Health and Safety Administration, or any state or local agency responsible for
health and safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters;

 

(e) promptly after the Borrower has notified the Administrative Agent of any
intention by the Borrower to treat the Loans as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS form 8886 or any successor form;

 

46



--------------------------------------------------------------------------------

(f) within forty-five (45) days following the end of each fiscal year of the
REIT Guarantor, beginning with the fiscal year ending December 31, 2004, an
annual board approved business plan and budget of the Credit Parties containing,
among other things, pro forma financial statements for the next fiscal year and
projected capital expenditures of the Credit Parties for the following fiscal
year;

 

(g) as of each Equity Prepayment Date, an Equity Report for the immediately
preceding Equity Accumulation Period; and

 

(h) promptly, such additional information regarding the business, financial or
corporate affairs of any Credit Party, or compliance with the terms of the
Credit Documents, as the Administrative Agent or any Lender may from time to
time reasonably request.

 

The Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Credit Parties with any such
request for delivery.

 

Documents required to be delivered pursuant to Section 7.01(a) or Section
7.02(c) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the applicable Credit Party posts
such documents, or provides a link thereto on such Credit Party’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the applicable Credit Party ‘s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that: (i)
the applicable Credit Party shall deliver paper copies of such documents to the
Administrative Agent if the Administrative Agent requests the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 7.02(a) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Credit Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

Notwithstanding anything to the contrary contained herein, the Borrower shall
promptly and, in any case, within three (3) Business Days, follow any faxed
deliveries sent to Administrative Agent of notices, requests, documents or
information with originals of such materials.

 

The Administrative Agent shall promptly make all materials provided to it
pursuant to Sections 7.01(a) and (b) and Sections 7.02(a)(i), (a)(ii), (a)(iii),
(b), (c), (d), (e) and (f) available to the Lenders (whether through posting to
a website or otherwise) and shall, promptly upon the request of any Lender,
provide or otherwise make available to such Lender all materials provided to it
pursuant to Section 7.02(a)(iv) and (f).

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

 

47



--------------------------------------------------------------------------------

7.03 Notices and Information.

 

(a) Promptly notify the Administrative Agent and each Lender of the occurrence
of any Default, the failure of any Approved Property to maintain its status as
such or any existing circumstances or conditions known to it which could be
reasonably expected to cause an Approved Property to cease to qualify as such
within the immediately following calendar quarter.

 

(b) Promptly notify the Administrative Agent and each Lender of any matter that
has resulted or could reasonably be expected to result in a Material Adverse
Effect, including (i) breach or non-performance of, or any default under, a
Contractual Obligation of any Credit Party; (ii) any dispute, litigation,
investigation, proceeding or suspension between any Credit Party and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Credit Party,
including pursuant to any applicable Environmental Laws.

 

(c) Promptly notify the Administrative Agent and each Lender of the occurrence
of any ERISA Event.

 

(d) Promptly notify the Administrative Agent and each Lender of any material
change in accounting policies or financial reporting practices by any Credit
Party.

 

(e) Upon the reasonable written request of the Administrative Agent, the Credit
Parties will furnish or cause to be furnished to the Administrative Agent, at
the Credit Parties’ expense, a report of an environmental assessment of
reasonable scope, form and depth, (including, where appropriate, invasive soil
or groundwater sampling) by a consultant reasonably acceptable to the
Administrative Agent as to the nature and extent of the presence of any
Hazardous Materials on any Approved Properties and as to the compliance by any
Credit Party with Environmental Laws at such Approved Properties. If the Credit
Parties fail to deliver such an environmental report within sixty (60) days
after receipt of such written request then such Approved Properties shall be
immediately ineligible to be qualified as Approved Properties hereunder and
shall remain ineligible until such date as the Administrative Agent receives an
environmental assessment with respect to such Approved Properties in accordance
with the first sentence of this Section 7.03(e).

 

Each notice pursuant to clauses (a) through (e) above shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Credit Parties have
taken and propose to take with respect thereto. Each notice pursuant to Section
7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Credit Document that have been breached (if applicable).

 

7.04 Payment of Obligations.

 

Pay and discharge and cause each of its Subsidiaries to pay and discharge as the
same shall become due and payable, all of its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the applicable Credit
Party or Subsidiary; and (b) all lawful claims which, if unpaid, could
reasonably be expected to have a Material Adverse Effect, unless the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
applicable Credit Party or Subsidiary.

 

7.05 Preservation of Existence, Etc.

 

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 8.04 or 8.05; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business; and (c) preserve
or renew all of its material registered copyrights, patents, trademarks, trade
names and service marks.

 

48



--------------------------------------------------------------------------------

7.06 Maintenance of Properties.

 

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and Involuntary Dispositions excepted; and (b) make all
necessary repairs thereto and renewals and replacements thereof; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

 

7.07 Maintenance of Insurance.

 

At all times maintain and cause each of its Subsidiaries to maintain in full
force and effect insurance (including worker’s compensation insurance, liability
insurance, casualty insurance, terrorism insurance consistent with the Terrorism
Risk Insurance Act of 2002 and business interruption insurance) in such amounts,
covering such risks and liabilities and with such deductibles or self-insurance
retentions as are in accordance with normal industry practice.

 

7.08 Compliance with Laws.

 

Comply and cause each of its Subsidiaries to comply with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

7.09 Books and Records.

 

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of each
Credit Party, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over any such Credit
Party, as the case may be.

 

7.10 Inspection Rights.

 

(a) Subject to the rights of tenants, permit the representatives and independent
contractors of the Administrative Agent on behalf of the Lenders to visit and
inspect any of the Approved Properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower.

 

(b) Subject to the rights of tenants, permit each of the Lenders and the
representatives and independent contractors of each such Lender to visit and
inspect any of the Approved Properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of each such Lender and as
often as may be reasonably desired; provided, that any Lender seeking to perform
any such visit or inspection shall provide notice of such intention directly to
the Administrative Agent (rather than to the Borrower or any Credit Party). The
Administrative Agent shall coordinate the performance of all such visits or
inspections by the Lenders and shall provide the Borrower and such Credit
Parties reasonable advance notice of such visits and inspections and shall
schedule such visits and inspection at reasonable times during normal business
hours.

 

Notwithstanding anything contained in this Section 7.10 to the contrary, during
the continuance of any Event of Default, the Administrative Agent or any Lender
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.

 

49



--------------------------------------------------------------------------------

7.11 Use of Proceeds.

 

Use the proceeds of the Borrowings for (a) the purpose of financing the
aggregate acquisition costs (including all related fees and expenses) incurred
by the Credit Parties in connection with the purchase of interests in real
properties or (b) for other working capital and other general corporate purposes
not in contravention of any Law or of any Credit Document; provided, however,
that the proceeds of Borrowings hereunder shall not, in any case, be used to pay
dividends, distributions or any other Restricted Payments.

 

7.12 Proposed Approved Properties/Acceptance of Approved Properties.

 

(a) On or prior to the date on which the Borrower requests any Borrowing
hereunder in connection with a Credit Party’s acquisition of a Real Property
which it proposes to have approved as an “Approved Property” (a “Proposed
Approved Property”) or otherwise wishes to have a Real Property approved as an
Approved Property hereunder, the Borrower shall deliver to both the
Administrative Agent and its counsel each of the following with respect to such
Proposed Approved Property:

 

(i) a current rent roll and operating statement, certified by a Responsible
Officer of the Borrower;

 

(ii) copies of all existing leases (and, to the extent a Credit Party will hold
the property subject to a lease, all sub-leases with respect to which such
Credit Party will be the lessor), including, if applicable the applicable ground
lease pursuant to which a Credit Party is lessee and, together with the rent
roll delivered pursuant to subclause (i) above, indicating to the reasonable
satisfaction of the Administrative Agent that the Proposed Approved Property
meets the Occupancy Rate requirements set forth in the definition of the term
“Approved Property”;

 

(iii) to the extent such Proposed Approved Property is subject to a bond
transaction such that it will need approval as an Approved Bond Transaction in
order to qualify as an Approved Property, all material documents, instruments
and agreements related to such bond transaction;

 

(iv) any existing broker package, if available;

 

(v) a Borrower-commissioned environmental assessment and property condition
report in form and substance acceptable to the Administrative Agent, in its
reasonable discretion;

 

(vi) a Borrower-commissioned survey and appraisal;

 

(vii) a final Title Commitment with respect to such Proposed Approved Property,
in form and substance reasonably acceptable to the Administrative Agent and
including copies of all exceptions thereto, for ALTA mortgagee title insurance
policies to be issued by a title company acceptable to the Administrative Agent,
in its reasonable discretion, (the “Title Commitments”) with respect to the
applicable Proposed Approved Property, assuring the Administrative Agent that
(A) the applicable Proposed Approved Property shall be 100% owned in fee simple
or 100% ground leased (pursuant to an Eligible Ground Lease or subject to a bond
transaction that will qualify as an Approved Bond Transaction) by a Credit Party
prior to or concurrently with the making of any advance hereunder with respect
to such property; and (B) each of the Mortgage Instruments (taken as a whole)
creates (or will, upon recording, create) a valid and enforceable first priority
mortgage lien on the fee or leasehold interest held in the applicable Proposed
Approved Property, free and clear of all defects and encumbrances except
Permitted Liens or other Liens reasonably acceptable to the Administrative
Agent, in its discretion, which Title Commitments shall otherwise be in form and
substance reasonably satisfactory to the Administrative Agent and shall include
such endorsements as are reasonably requested by the Administrative Agent;

 

(viii) evidence of the insurance coverage (including, without limitation,
casualty insurance) with respect to such Proposed Approved Property which has
been or shall be obtained by the applicable Credit Party and which meets the
requirements set forth herein (provided, that such coverage need not be
effective until the applicable Credit Party’s acquisition of the applicable
Proposed Approved Property);

 

50



--------------------------------------------------------------------------------

(ix) any maps and pictures of the Proposed Approved Property, investment summary
and real estate analysis included in the package delivered to the board of the
Principal Borrower in connection with the internal approval of the acquisition
of such Proposed Approved Property;

 

(x) a fully completed Proposed Approved Property Request and Certificate (which
shall include a pro forma Compliance Certificate taking into account the
addition of such Proposed Approved Property as an Approved Property hereunder
and any Borrowing that is intended to accompany the approval of such Proposed
Approved Property as an Approved Property hereunder);

 

(xi) an executed purchase agreement and a closing settlement statement with
respect to such Proposed Approved Property which will provide the applicable
Credit Party with an interest in such Proposed Approved Property as set forth in
the Title Commitment delivered in connection therewith immediately upon the
payment of the purchase price therefore (which payment shall be required to be
made in a single payment);

 

(xii) a fully executed Mortgage Instrument and Assignment of Leases, in each
case, in proper form for recording in the applicable jurisdiction for the
subject Proposed Approved Property, encumbering 100% of the Credit Parties’
interests in such Proposed Approved Property, otherwise in form and substance
acceptable to the Administrative Agent and securing the Obligations (which shall
include, without limitation, (A) the amount of any Borrowing requested by the
Borrower in connection therewith, plus (B) the Outstanding Amount prior to the
making of such Borrowing, plus (C) the amount of the outstanding Aggregate
Commitments plus (D) all fees and expenses due and owing hereunder from time to
time); and

 

(xiii) to the extent the Person who owns or will own such Proposed Approved
Property is not a Credit Party hereunder, (A) a Joinder Agreement executed by
such Person, together with the items that would have been delivered under
Sections 5.01(a)(iii) through (v), (b), (d), (f) and (j) if such Person had been
a Credit Party on the Closing Date, and (B) a revised Schedule 2(a) for
attachment to the Borrower Pledge Agreement (revised only to include such Person
in the list of those entities in which the Borrower has, pursuant to such
agreement, pledged all Capital Stock held by it) and an acknowledgment and
agreement that such revised Schedule 2(a) shall, at the option of the
Administrative Agent, be effective as an amendment to the Borrower Pledge
Agreement upon delivery thereof by Borrower to the Administrative Agent.

 

(b) If (i) each of the items required to be delivered pursuant to clause (a)
above are timely delivered to the Administrative Agent and (ii) such materials
and the information disclosed thereby are acceptable to the Administrative Agent
to the extent required in such clause (a) (or, to the extent no standard of
acceptability is referenced therein, such materials and information are complete
in all material respects and do not indicate any material and substantial risks
or concerns), the Administrative Agent shall, upon its confirmation that it has
received each such item and reviewed such items to the extent necessary, deliver
to the Borrower written approval of the applicable Proposed Approved Property as
an “Approved Property” hereunder; provided, that (A) the Administrative Agent’s
failure to deliver such an approval shall constitute a deemed rejection by the
Administrative Agent of such Proposed Approved Property and (B) any approval of
the materials delivered with respect to a Proposed Approved Property shall
constitute an amendment to Schedule 2(a) of the Borrower Pledge Agreement, to
the extent required pursuant to Section 7.12(a)(xiii). Notwithstanding the
foregoing, the Administrative Agent shall, in each case, not be required to make
any determination regarding the approval/rejection of a Proposed Approved
Property unless the Administrative Agent has had a reasonable period of time (as
determined in the reasonable discretion of the Administrative Agent) to review
such materials.

 

(c) To the extent any of the items or information delivered pursuant to this
Section 7.12 are, for any reason, unacceptable to the Administrative Agent, the
Administrative Agent shall promptly upon making such determination, deliver to
the Borrower a summary of the matters considered unacceptable and its concerns
with respect thereto. If requested by the Borrower following the delivery of any
such summary, the Administrative Agent shall submit the applicable Proposed
Approved Property (along with information concerning the reasons such

 

51



--------------------------------------------------------------------------------

Proposed Approved Property is not acceptable to the Administrative Agent and any
other information reasonably requested by the Lenders in connection with such
Proposed Approved Property and otherwise required to be delivered to the
Administrative Agent pursuant to the terms hereof) to a vote of the Lenders. The
Lenders shall, within ten (10) Business Days of such request deliver their
responses to such request; provided, that the failure of a Lender to respond
within such period shall constitute such Lender’s rejection of the Proposed
Approved Property. If the Required Lenders vote to approve the applicable
Proposed Approved Property, such Proposed Approved Property shall be deemed
approved as an “Approved Property” hereunder, regardless of the matters set
forth in the Administrative Agent’s summary of unacceptable conditions. The
voting decisions of the Lenders made pursuant to this Section 7.12 shall be in
the absolute discretion of the respective Lenders and the Borrower shall, in
addition to all other amounts due and owing hereunder, pay all expenses
associated with the Administrative Agent’s dissemination of information to the
Lenders pursuant to this Section 7.12..

 

(d) In addition to the foregoing, if (i) prior to the Closing Date hereof, a
Real Property has been approved as an “Approved Property” pursuant to the terms
and conditions of the Prior Credit Agreement; (ii) such Real Property meets, as
of both the termination date of the Prior Credit Agreement and the Closing Date
hereof, each of the requirements set forth in the Prior Credit Agreement for
qualification as an “Approved Property” thereunder; and (iii) as of the Closing
Date, the Mortgage Instrument(s) and Assignment(s) of Leases delivered with
respect to such Real Property expressly secure the Obligations hereunder and
under the Credit Documents or are amended to do so in a manner acceptable to the
Administrative Agent, in its discretion, the Administrative Agent shall, as of
the Closing Date, approve such Real Property as an “Approved Property” hereunder
to the extent such Real Property is included as an “Approved Property” on
Schedule 6.17(b) hereof as of such date.

 

Notwithstanding anything contained herein to the contrary, a Real Property’s
continued qualification as an “Approved Property” hereunder shall, in all cases,
be subject to such Real Property’s continued conformity with the terms and
conditions of the definition of “Approved Property” contained herein (except to
the extent such terms and conditions are referenced as unsatisfied in the
Administrative Agent’s summary to the Lenders with respect to a given Proposed
Approved Property and the Required Lenders have, nonetheless, voted to approve
such Proposed Approved Property pursuant to the foregoing provisions of this
Section 7.12).

 

(e) Except for properties submitted as Approved Bond Transactions, the Mortgage
Instruments and Assignments of Leases delivered by the Credit Parties to the
Administrative Agent with respect to Proposed Approved Properties that are
approved as Approved Properties hereunder shall not be recorded by the
Administrative Agent unless: (i) an Event of Default exists under this Credit
Agreement and (ii) the Required Lenders vote to record or cause to be recorded
such Mortgage Instruments and Assignments of Leases. Upon the satisfaction of
the conditions set forth in clauses (i) and (ii) above or if the applicable
property is to be an Approved Bond Transaction, the Administrative Agent shall
record, shall direct the Borrower to record, or shall otherwise cause to be
recorded each of the Mortgage Instruments and Assignments of Leases held
pursuant to the terms hereof and may obtain or cause to be obtained any
appraisals, title policies (including, without limitation, title policies issued
in connection with the Title Commitments), updates or endorsements it deems
necessary. The Credit Parties hereby acknowledge and agree that the fees, costs
and expenses incurred in the recordation of certain of the Mortgage Instruments
pursuant to this Sections 7.12 and all fees and expenses associated with the
procurement of title policies, endorsements or, if deemed necessary by the
Administrative Agent, appraisal costs (including, without limitation and with
respect to each, any administrative expenses or attorneys’ fees), may be
substantial in nature and that its obligations pursuant to this Sections 7.12
shall endure regardless of the amount of such fees and expenses; provided, that
to the extent taxes, fees and other costs related to the recording of any
Mortgage Instrument are reasonably likely to exceed $5,000, the Administrative
Agent will, to the extent such measures will not (in the Administrative Agent’s
opinion) reduce the value of the security for the Loans or result in material
increased costs to the Administrative Agent and Required Lenders, make
reasonable good faith efforts to structure the applicable Mortgage Instrument
and related documentation in a manner which minimizes such taxes, fees or other
charges. Notwithstanding anything to the contrary contained herein, the
Assignments of Leases executed by a Credit Party with respect to any Approved
Property may be included in any applicable Mortgage Instrument with respect to
such Approved Property and need not be located in a separate document.

 

(f) To the extent the Administrative Agent and Lenders reject a Proposed
Approved Property and Borrower does not promptly thereafter make an additional
attempt to cause such Proposed Approved Property to be qualified as an Approved
Property pursuant to this Section 7.12, the Administrative Agent shall return
any Mortgage Instrument(s) and/or Assignment(s) of Leases delivered to it in
connection therewith.

 

52



--------------------------------------------------------------------------------

7.13 Additional Credit Parties.

 

(a) If any Person (other than an Excluded Entity) becomes a direct or indirect
Subsidiary of the REIT Guarantor or the Borrower or if any Person previously
qualifying as an Excluded Entity ceases to qualify as an Excluded Entity
hereunder, the Borrower shall, concurrently with the addition of such Person as
a Subsidiary, provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing all of the assets of
such Person and shall cause such Person to deliver to the Administrative Agent
(i) a Joinder Agreement executed by such Subsidiary and (ii) the items that
would have been delivered under Sections 5.01(a)(iii) through (v), (b), (d), (f)
and (j) if such Subsidiary had been a Credit Party on the Closing Date; and

 

(b) cause each Person owning an Approved Property or a Proposed Approved
Property to, at all times, be a Credit Party with no non-Credit Party equity
holders and a Subsidiary (whether direct or indirect) of either the Borrower or
the REIT Guarantor.

 

7.14 Agreement Regarding Environmental Recommendations and Title Conditions.

 

The Credit Parties shall, following the acquisition of any Real Property, (a)
implement any and all environmental remediation programs or studies recommended
in any environmental assessment or report delivered to the Credit Parties with
respect to such Real Property (except to the extent such assessment or report
has been superceded by another report with respect to such Real Property) and
(b) complete remediation of any title or zoning conditions which adversely
affect such Real Property and which it has agreed with any party to remediate.

 

7.15 REIT Status/REIT Ownership of Borrower.

 

The REIT Guarantor will (a) for all dates prior to the first date upon which the
REIT Guarantor files a tax return under the Code (which date shall not be later
than September 15, 2004), continue to be organized and operated in a manner such
that upon its election of REIT status, it shall be treated as a REIT for
purposes of the Code and (b) for all dates thereafter, maintain its status as a
REIT. The REIT Guarantor shall, at all times, own (whether directly or
indirectly) at least 99.00% of the outstanding Capital Stock of the Borrower not
owned by Wells Capital, Inc. owned as of the date of this Agreement.

 

7.16 Further Assurances.

 

Each of the Credit Parties shall, from time to time, at the expense of the
Borrower, promptly execute, deliver, file and/or record all further instruments
and documents, and take all further action, that may be necessary or desirable,
or that the Administrative Agent or Collateral Agent may reasonably request
(including, without limitation, the procurement of landlord consents with
respect to the assignment of the applicable Credit Party’s interests in any
Approved Properties), in order to (a) properly evidence the Borrower’s
Indebtedness hereunder or under any Credit Document or (b) perfect, continue and
protect the assignment and security interest granted or purported to be granted
hereby or pursuant to any Credit Document and to enable the Administrative Agent
and/or Collateral Agent to exercise and enforce their rights and remedies
hereunder and under any other Credit Document with respect to any Collateral.
The applicable Credit Part(y/ies) shall promptly deliver to the Administrative
Agent a copy of each such instrument and evidence of its proper filing or
recording, as necessary.

 

7.17 Pledged Assets.

 

Each of the Credit Parties (as applicable) shall, at all times:

 

(a) (i) have delivered to the Administrative Agent fully executed and notarized
(A) Mortgage Instruments and (B) Assignments of Leases, with respect to each of
the Approved Properties owned by such Person, and (ii) cause the Approved
Properties to be subject to first priority Liens in favor of the Collateral
Agent for the benefit of the Secured Parties (subject to Permitted Liens and
such other encumbrances as may be from time to time approved by the
Administrative Agent, in writing);

 

53



--------------------------------------------------------------------------------

(b) cause 100% of the issued and outstanding Capital Stock of the Borrower owned
by the REIT Guarantor and 100% of the issued and outstanding Capital Stock of
the Credit Party Subsidiaries (direct and indirect) of the Borrower (other than
such Capital Stock as may be held by non-Credit Parties pursuant to and in
accordance with the terms hereof) to be subject to a first priority, perfected
Lien in favor of the Collateral Agent for the benefit of the Secured Parties
pursuant to the terms and conditions of the Collateral Documents or such other
security documents as the Administrative Agent shall reasonably request;

 

(c) deliver such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including, without limitation,
appropriate UCC-1 financing statements, real estate title insurance policies,
surveys, environmental reports, landlord’s waivers, certified resolutions and
other organizational and authorizing documents of such Person, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above and the perfection of the Administrative Agent’s liens
thereunder) and other items of the types required to be delivered pursuant to
the terms of this Agreement, all in form, content and scope reasonably
satisfactory to the Administrative Agent; provided, that this clause 7.17(c)
shall not be interpreted to expand the scope of the materials required to be
delivered by Borrower in connection with Section 7.12 hereof with respect to any
Proposed Approved Property; and

 

(d) cause Borrower’s rights to all funds escrowed in connection with that
certain Agreement of Sale and Purchase dated as of April 1, 2004 between HSOV
Manhattan Towers, LP and the Borrower to be assigned to the Administrative
Agent, for the benefit of the Administrative Agent and Lenders, as security for
the Obligations hereunder until such funds are fully utilized in accordance with
any agreements between the Borrower and HSOV Manhattan Towers, LP with respect
thereto.

 

7.18 Distributions from Excluded Entities.

 

Cause each Excluded Entity to distribute to its parent Credit Party not less
than once every three (3) calendar months the lesser of (a) an amount equal to
(i) one hundred percent (100.0%) of all net income of such Excluded Entity
(excluding adjustments for depreciation and non-cash charges and after deduction
of capital expenditures), less (ii) reasonable and customary reserves for tenant
improvement costs and other capital expenditures or property operating costs and
expenses, less, (iii) income payable to the non-Credit Party holders of any
equity interests in such Excluded Entities to the extent required by the
organizational documents thereof; and (b) the maximum amount permitted pursuant
to express conditions set forth in financing documents and expressly required by
a third party creditor in connection with its agreement to enter into such
financing arrangement, less reasonable and customary reserves for tenant
improvement costs and other capital expenditures or property operating costs and
expenses.

 

ARTICLE VIII

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, no Credit Party shall
directly or indirectly:

 

8.01 Intentionally Omitted.

 

8.02 Investments.

 

Make any Investments or permit or cause any of their Subsidiaries to make any
Investments other than Investments in for lease office and industrial
Properties, except:

 

(a) Investments in the form of Cash Equivalents;

 

54



--------------------------------------------------------------------------------

(b) Investments existing as of the Closing Date and set forth in Schedule 8.02;

 

(c) Investments in any Person (other than the REIT Guarantor) which is a Credit
Party prior to giving effect to such Investment or becomes one at the time of
such Investment;

 

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(e) Guarantees permitted by Section 8.03;

 

(f) Investments in the acquisition of Real Properties (including any earnest
money deposits or similar expenditures required in connection therewith), to the
extent permitted by the Organization Documents of the REIT Guarantor (as in
existence as of the date hereof or hereinafter approved by the Administrative
Agent, in its discretion); provided, that Real Properties with respect to which
Investments are made hereunder shall not, in any case, be Development
Properties;

 

(g) Investments in Persons that are unconsolidated partnerships and joint
ventures (subject, at all times, to the Credit Parties’ compliance with the
provisions of Section 8.11(d) hereof);

 

(h) Investments in Excluded Entities (subject, at all times, to the Credit
Parties’ compliance with the provisions of Section 8.11(e) hereof); and

 

(i) Investments in the construction of extensions or expansions with respect to
existing operating Real Properties owned by the Credit Parties (i) to the extent
the applicable tenant is, pursuant to the terms of the applicable lease,
entitled thereto and (ii) to the extent the funding for such extensions comes
from operating income from the Real Properties of the Credit Parties and/or Free
Equity Proceeds (to the extent such operating income or Free Equity Proceeds are
not otherwise utilized) and not from proceeds of the Loans or equity proceeds
raised by the REIT Guarantor or any other Credit Party (except to the extent
pre-approved in writing by the Administrative Agent and the Required Lenders).

 

8.03 Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a) Indebtedness under the Credit Documents;

 

(b) obligations (contingent or otherwise) of the Credit Parties existing or
arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

 

(c) Indebtedness of the Borrower in the form of trade payables incurred in the
ordinary course of business and Guarantee obligations related thereto; provided,
that such Indebtedness shall not, in the aggregate, exceed an amount equal to
$250,000.00; and

 

(d) Non-Recourse Indebtedness that is Real Property-specific Secured Debt
incurred in connection with the acquisition of any Real Property or otherwise
arising in connection with any Real Property pursuant to the terms of a 100%
seller-financed transaction or other Secured Debt transactions.

 

55



--------------------------------------------------------------------------------

8.04 Fundamental Changes.

 

Enter into any transaction of merger or consolidation or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution); provided that,
notwithstanding the foregoing provisions of this Section 8.04 but subject to the
terms of Section 7.13, (a) the Borrower may merge or consolidate with any of its
Subsidiaries provided that the Borrower shall be the continuing or surviving
entity, (b) any Credit Party other than the Borrower or the REIT Guarantor may
merge or consolidate with any other Person provided that either (i) such Credit
Party shall be the continuing or surviving entity and such Credit Party’s
obligation under the Credit Documents are not reduced, offset, terminated (in
part or in whole) or otherwise altered as a result of such merger or
consolidation or (ii) the continuing or surviving entity becomes a Credit Party
upon the effectiveness of such merger or consolidation, and (c) any Subsidiary
of the Borrower may dissolve, liquidate or wind up its affairs at any time
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect.

 

8.05 Addition/Removal of Approved Properties; Dispositions.

 

(a) Seek to voluntarily remove any Approved Property from qualification as such
(whether as a result of the conversion of the Credit Party owner thereof to an
Excluded Entity or in anticipation of the Disposition or encumbrance thereof or
otherwise and whether through a direct or an indirect Disposition of such
Approved Property), unless the Borrower shall have delivered to the
Administrative Agent at least ten (10) Business Days prior to the effective date
of such removal, (i) a Compliance Certificate (which certificate shall include
an update to the information set forth on Schedule 6.17(b)) demonstrating that,
upon giving effect to such removal and taking into account any prepayment of the
Loans which shall occur in connection with such removal pursuant to Section
2.04(b)(ii) hereof, on a pro forma basis (A) the Credit Parties shall be in
compliance with all of the covenants contained in Article VIII of this
Agreement, and (B) the aggregate Outstanding Amount of the Loans shall not
exceed the lesser of (1) the Revolving Commitments and (2) the Borrowing Base;
and (ii) evidence, satisfactory to the Agent in its discretion, indicating that
the Credit Parties will have sufficient funds (from sources other than
third-party equity contributions) for any prepayment of the Loans required
pursuant to Section 2.04(b)(ii) hereof in connection with the Disposition or
removal of such Approved Property; or

 

(b) at any time, take, approve of or consent to any action (including, without
limitation, any sale or other Disposition of any interest of the Credit Parties)
that in any manner interferes with or could interfere with, the interests,
rights and remedies of the Secured Parties created by any Mortgage Instruments
or any Assignments of Leases executed in connection with this Agreement except
to the extent the applicable Approved Property is removed as such pursuant to
the terms of this Section 8.05 and any required prepayment is made in connection
therewith; or

 

(c) fail to deliver to the Administrative Agent, immediately upon a Responsible
Officer of the Borrower obtaining knowledge of a Real Property that previously
qualified as an Approved Property failing to continue to so qualify, a
Compliance Certificate (which certificate shall include an update to the
information set forth on Schedule 6.17(b)) demonstrating that, upon giving
effect to the removal of the Approved Property Amount attributable to the
applicable Real Property, on a pro forma basis (i) the Credit Parties shall be
in compliance with all of the covenants contained in Article VIII of this
Agreement, and (ii) the Outstanding Amount of the Loans shall not exceed the
lesser of (A) the Revolving Commitments and (B) the Borrowing Base; or

 

(d) include any Real Property in any calculation of the Aggregate Approved
Property Amount, unless the Agent has approved such Real Property as an
“Approved Property” pursuant to Section 7.12 hereof and such Real Property
otherwise qualifies as an Approved Property as of the date of such calculation;
or

 

(e) otherwise make any Disposition unless the consideration paid in connection
therewith shall be cash or Cash Equivalents and shall be in an amount not less
than the fair market value of the Property disposed of.

 

56



--------------------------------------------------------------------------------

8.06 Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a) each Credit Party may make Restricted Payments (directly or indirectly) to
any other Credit Party;

 

(b) the REIT Guarantor shall be permitted to repurchase or otherwise redeem
Capital Stock of the REIT Guarantor to the extent that (i) the aggregate amount
of all redemptions since the beginning of the then-current calendar year through
the applicable redemption date do not exceed the net proceeds from the sale of
shares under the REIT Guarantor’s dividend reinvestment plan; (ii) the aggregate
amount of all redemptions (excluding those for the purpose of alleviating a
hardship of the applicable third-party investor in accordance with the
prospectus of the REIT Guarantor) since the beginning of the then-current
calendar year through the applicable redemption date do not exceed 50.0% of the
net proceeds from the sale of shares under the REIT Guarantor’s dividend
reinvestment plan; (iii) the aggregate amount of all redemptions (excluding
those for the purpose of alleviating a hardship of the applicable third-party
investor in accordance with the prospectus of the REIT Guarantor) since the
beginning of the then-current calendar year through the applicable redemption
date do not exceed 5% of the weighted average number of shares outstanding
during the prior calendar year and (iv) if any redemption involves shares that
are not being redeemed for the purpose of alleviating a hardship of the
applicable third-party investor in accordance with the prospectus of the REIT
Guarantor, the shares being so-redeemed shall have been issued for a period of
not less than one year;

 

(c) the REIT Guarantor shall be permitted to make dividends and distributions to
the extent permitted pursuant to Section 8.11(b) if and to the extent that prior
to or contemporaneously with the making of any such dividend or distribution,
the REIT Guarantor delivers to the Agent (A) evidence satisfactory to the Agent
of the application of any Dividend Reinvestment Proceeds to be generated in
connection with such dividend or distribution in accordance with the
organizational or offering documents of the REIT Guarantor, as applicable and
(B) a certificate from the chief financial officer of the REIT Guarantor
certifying that the REIT Guarantor shall, immediately following the making of
such dividend or distribution, be in compliance with all applicable provisions
of the Code (including those relating to the REIT Guarantor’s status as a REIT)
and with its bylaws and operating covenants; and

 

(d) the Credit Parties shall be permitted to make dividends and distributions to
the non-Credit Party holders of any equity interests in any Credit Parties to
the extent expressly required pursuant to the terms and conditions of the
organizational documents of such entities (provided such organizational
documents have been approved by the Administrative Agent, in its discretion).

 

8.07 Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.

 

8.08 Transactions with Affiliates and Insiders.

 

Enter into or permit to exist or permit or cause any of their Subsidiaries to
enter into any transaction or series of transactions with any officer, director
or Affiliate of such Person other than (a) advances of working capital to any
Credit Party other than the REIT Guarantor, (b) transfers of cash and assets to
any Credit Party other than the REIT Guarantor, (c) intercompany transactions
(if any) expressly permitted by Section 8.02, Section 8.03, Section 8.04,
Section 8.05 or Section 8.06, (d) normal compensation and reimbursement of
expenses of officers and directors and (e) except as otherwise specifically
limited in this Agreement, other transactions which are entered into in the
ordinary course of such Person’s business on terms and conditions substantially
as favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director or
Affiliate.

 

8.09 Burdensome Agreements.

 

(a) Enter into any Contractual Obligation that encumbers or restricts the
ability of any such Person to (i) pay dividends or make any other distributions
to any Credit Party on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to any Credit Party, (iii) make loans or advances to any
Credit Party, (iv) sell, lease or transfer any of its Property to any Credit
Party or (v) act as a Credit Party pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)-(iv) above) for

 

57



--------------------------------------------------------------------------------

(1) this Agreement and the other Credit Documents, (2) any Permitted Lien or any
document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien or (3) customary restrictions and conditions contained in
any agreement relating to the sale of any Property permitted under Section 8.05
pending the consummation of such sale.

 

(b) Enter into any Contractual Obligation that prohibits or otherwise restricts
the sale of any Approved Property or that prohibits or otherwise restricts the
existence of any Lien upon any Approved Property in favor of the Administrative
Agent (for the benefit of the Lenders) for the purpose of securing the
Obligations, whether now owned or hereafter acquired, or requiring the grant of
any security for any obligation if such Approved Property is given as security
for the Obligations, except (i) in connection with any Permitted Lien or any
document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien and (ii) pursuant to customary restrictions and conditions
contained in any agreement relating to the sale of any Approved Property
permitted pursuant to the terms of this Agreement, pending the consummation of
such sale.

 

(c) None of the Credit Parties shall, at any time, pledge or otherwise encumber
(except in connection herewith or with any of the Credit Documents) any income
derived from any of the Approved Properties (until removal of such Approved
Properties from the calculation of Aggregate Approved Property Amount or removal
of such Approved Properties in accordance with Section 8.05).

 

(d) The REIT Guarantor shall not, at any time, contract, create, incur, assume
or permit to exist any Lien on its ownership interests in the Borrower or on the
income derived therefrom (except to the extent such Liens arise in connection
with the Credit Documents).

 

(e) Permit or cause any Excluded Entity to enter into any Contractual Obligation
that encumbers or restricts on the ability of any such Person to (i) pay
dividends or make any other distributions to any Credit Party on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits or (ii) pay any Indebtedness or other obligation owed to any Credit
Party, in each case except to the extent such restriction is an express
requirement of a third party creditor in connection with a financing arrangement
with such Credit Party or Excluded Entity.

 

8.10 Use of Proceeds.

 

Use the proceeds of any Borrowings, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

8.11 Financial Covenants.

 

(a) Total Leverage Ratio. Permit the Total Leverage Ratio, as of any date of
calculation following the Closing Date, to exceed 0.70 to 1.00.

 

(b) Distribution Limitation. For any calendar quarter following the calendar
quarter ending as of March 31, 2004, permit the REIT Guarantor to declare or
make cash dividends or similar distributions to its equity holders (excluding
any equity holders which are Credit Parties) during any given fiscal quarter
such that Net Dividends during such period are in excess of the greater of (i)
the FFO Distribution Allowance for such fiscal quarter; (ii) the amount of Free
Equity Proceeds for such fiscal quarter and (iii) the amount necessary to
maintain the status of the REIT Guarantor as a REIT or, to the extent the REIT
Guarantor has not yet elected REIT status, the amount which would be necessary
to maintain the status of the REIT Guarantor as a REIT if it had previously made
such selection; provided, that, to the extent a Default or Event of Default has
occurred and is then-continuing, the REIT Guarantor shall not be permitted to
make or declare any dividends or similar distributions without the written
consent of the Agent and Required Lenders except to the extent necessary to
maintain its status as a REIT, if applicable.

 

58



--------------------------------------------------------------------------------

(c) Contingent Leverage Limitation. Permit, at any time following the date
occurring five (5) Business Days after the Agent’s delivery of a request for
prepayment pursuant to either subclause (iv)(A) or subclause (iv)(B) of Section
2.04(b) hereof, the Outstanding Amount hereunder to exceed an amount equal to
fifty percent (50.0%) multiplied by the lesser of (i) the Approved Property
Amount and (ii) the Aggregate Revolving Commitments, in each case as of the
applicable date of calculation.

 

(d) JV and Unconsolidated Partnership Investments. Permit, at any time, the
ratio of (i) the aggregate Adjusted Investment Value of all Investments of the
Credit Parties in unconsolidated partnerships and joint ventures to (ii) Total
Assets to be greater than 0.20 to 1.00.

 

(e) Excluded Property Asset Cost to Real Property Asset Cost. Permit, at any
time, the ratio of (i) Excluded Property Asset Cost to (ii) the sum of (A) Real
Property Asset Cost, plus (B) Excluded Property Asset Cost, to exceed 0.25 to
1.00.

 

(f) Approved Property Occupancy Rate. Permit, at any time, the aggregate
Occupancy Rate of the then-existing Borrowing Base Properties to be less than
eighty-five percent (85.0%).

 

(g) Approved Bond Transactions. Permit, at any time, the Approved Property
Amounts with respect to all then-existing Approved Bond Transactions (other than
the bond transactions with respect to the JVC Property and the One Glenlake
Property) to exceed an amount equal to twenty-five percent (25.0%) of the
Aggregate Approved Property Amount at such time.

 

8.12 No Foreign Subsidiaries.

 

Create, acquire or permit to exist or permit or cause any of their Subsidiaries
to create, acquire or permit to exist, any Foreign Subsidiary.

 

8.13 Prepayment of Other Indebtedness, Etc.

 

Permit any Credit Party to, if any Default or Event of Default has occurred and
is continuing or would be directly or indirectly caused as a result thereof, (a)
amend or modify any of the terms of any Indebtedness of such Credit Party if
such amendment or modification would shorten the final maturity or average life
to maturity or require any payment to be made sooner than originally scheduled,
increase the interest rate applicable thereto, require additional collateral or
add or change any terms in a manner otherwise materially adverse to such Credit
Party or (b) make (or give any notice with respect thereto) any voluntary or
optional payment or prepayment or redemption or acquisition for value of
(including without limitation, by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due),
refund, refinance or exchange of any other Indebtedness of such Credit Party.

 

8.14 Organization Documents; Fiscal Year; Conversion to Excluded Entity Status.

 

Permit (a) any Credit Party, any Excluded Entity or any Subsidiaries thereof to
(i) amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders or (ii) change its fiscal year; or (b) any Credit Party
to become an Excluded Entity except to the extent (i) any Approved Properties
owned by such Credit Party have been released pursuant to the terms of Section
8.05 hereof and (ii) such conversion will not otherwise cause the Credit Parties
to fail to be in compliance with any of the covenants, terms or conditions set
forth herein.

 

8.15 Ownership of Subsidiaries; Limitations on the REIT Guarantor.

 

Notwithstanding any other provisions of this Agreement to the contrary:

 

(a) Permit any Credit Party to:

 

(i) permit any Person (other than another Credit Party) to own any Capital Stock
of any Credit Party, except (A) to qualify directors where required by
applicable law or to satisfy other requirements of applicable law with respect
to the ownership of Capital Stock of Foreign Subsidiaries, (B) as a result of or
in connection with a dissolution, merger, consolidation or disposition of a
Subsidiary not prohibited

 

59



--------------------------------------------------------------------------------

by Section 8.04 or Section 8.05, (C) the current interest in the Borrower held
by Wells Capital as of the date hereof, (D) other interests in the Borrower to
the extent (1) such other interests, when aggregated with all other non-Credit
Party interests in the Borrower, do not constitute more than 1.00% of the
outstanding Capital Stock of the Borrower; (2) the terms and conditions of the
issuance of such other interests are acceptable to the Administrative Agent, in
its reasonable discretion, and (3) all payments, dividends and distributions
payable with respect to such interests are expressly subordinated to the
Obligations in a manner acceptable to the Administrative Agent, in its
reasonable discretion, (E) holders of the Capital Stock of the REIT Guarantor;
and (F) holders of the Capital Stock of any Subsidiary of a Credit Party which
becomes a Credit Party hereunder as a result of the execution of a Joinder
Agreement following the purchase of such entity by a Credit Party for the
purpose of acquiring the real property interests held (whether directly or
indirectly) by such entity; provided, that such acquisition and non-Credit Party
ownership is approved in advance in writing by the Administrative Agent in its
discretion;

 

(ii) permit any Subsidiary of any Credit Party to issue or have outstanding any
shares of preferred Capital Stock; or

 

(iii) permit, create, incur, assume or suffer to exist any Lien on any Capital
Stock of any Credit Party.

 

(b) Permit the REIT Guarantor to (i) hold any assets other than the Capital
Stock of the Borrower, or any other Credit Parties or any Excluded Entity, or
(ii) engage in any business other than (A) owning the Capital Stock of the
Borrower or other Credit Parties or Excluded Entities and activities incidental
or related thereto, (B) acting as a Guarantor hereunder and (C) as otherwise
permitted hereunder.

 

8.16 Sale Leasebacks.

 

Permit any Credit Party, any Subsidiary thereof or any Excluded Entity to enter
into any Sale and Leaseback Transaction (except in connection with an Approved
Bond Transaction).

 

8.17 Excluded Entity; Non-Credit Party Ownership Matters.

 

Permit (a) the number of non-Credit Party holders of equity interests in any
Excluded Entity or any other Credit Party with non-Credit Party equity holders,
at any time during the term hereof, to be increased without the approval of the
Administrative Agent (the granting or withholding of such approval to be in the
sole discretion of the Administrative Agent), (b) the organizational documents
of any Excluded Entity or any other Credit Party with non-Credit Party equity
holders, at any time during the term hereof, to be amended, restated,
supplemented or otherwise modified in a manner which could result in an increase
in the amount or frequency of dividends, payments and/or distributions paid to
non-Credit Party holders of equity interests in such entities or in an increase
in the aggregate obligations of any Credit Party or any Excluded Entity to the
holders of such equity interests or (c) the acquisition by any Credit Party or
any Subsidiary thereof of any Excluded Entity or any entity that will constitute
a Credit Party with non-Credit Party equity holders without the prior written
approval of the Administrative Agent (such approval to be in the discretion of
the Administrative Agent).

 

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

 

9.01 Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a) Non-Payment. The Borrower or any other Credit Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or (ii)
within five (5) days after the same becomes due, any interest on any Loan, any
commitment or other fee due hereunder or any other amount payable hereunder or
under any other Credit Document; or

 

60



--------------------------------------------------------------------------------

(b) Specific Covenants. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05, 7.10,
7.11, 7.12, 7.13, 7.15, 7.17 or 7.18 or Article VIII; or

 

(c) Other Defaults. Any Credit Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Credit Document on its part to be performed or observed and such failure
continues for thirty (30) days (or, if such failure cannot be reasonably cured
within such period, sixty (60) days, so long as the applicable Credit Party has
diligently commenced such cure and is diligently pursuing completion thereof);
or

 

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Credit Party
herein, in any other Credit Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

 

(e) Cross-Default. (i) Any one or more of the Credit Parties (A) fails to
perform or observe (beyond the applicable grace period with respect thereto, if
any) any Contractual Obligation if such failure could reasonably be expected to
have a Material Adverse Effect, (B) fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
or otherwise defaults in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) constituting
Non-Recourse Indebtedness of such Credit Party(ies) and having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $7,500,000, (C) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) or otherwise defaults in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts)
constituting Non-Recourse Indebtedness of such Credit Party(ies) and/or any of
their unconsolidated partnerships or joint ventures and having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $7,500,000 or suffers or permits any unconsolidated
partnership or joint venture to fail to make any such payment or otherwise
default thereunder, or (D) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which any
Credit Party is the Defaulting Party (as defined in such Swap Contract) or (B)
any Termination Event (as so defined) under such Swap Contract as to which any
Credit Party is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by any Credit Party as a result thereof is greater than
$3,000,000; or

 

(f) Judgments. There is entered against any Credit Party (i) any one or more
final judgments or orders for the payment of money in an aggregate amount
exceeding $3,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 10 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(g) ERISA. (i) One or more ERISA Events occur with respect to Pension Plans or
Multiemployer Plans which have resulted or could reasonably be expected to
result in liability of any Credit Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$3,000,000, or (ii) any Credit Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $3,000,000; or

 

61



--------------------------------------------------------------------------------

(h) Invalidity of Credit Documents; Guarantees. (i) Any Credit Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Credit Party or any other Person contests in
any manner the validity or enforceability of any Credit Document; or any Credit
Party denies that it has any or further liability or obligation under any Credit
Document, or purports to revoke, terminate or rescind any Credit Document; or
(ii) except as the result of or in connection with a dissolution, merger or
disposition of a Subsidiary not prohibited by Section 8.04 or Section 8.05, the
Credit Document Guaranty given by any Guarantor hereunder or any provision
thereof shall cease to be in full force and effect, or any Guarantor hereunder
or any Person acting by or on behalf of such Guarantor shall deny or disaffirm
such Guarantor’s obligations under its Credit Document Guaranty, or any
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to its
Credit Document Guaranty; or

 

(i) Wells Entity Equity Solicitation/Acceptance. Any Wells Entity other than the
REIT I Entities solicits and/or accepts, following the date hereof and prior to
the date on which the REIT Guarantor has achieved $700 million in total equity,
any additional equity contributions or commitments (except with respect to
solicitations or acceptances of equity contributions in connection with equity
issuances (i) related to so-called 1031 transactions, (ii) related to
property-specific joint ventures or limited partnerships, (iii) related to Wells
S&P REIT Index Mutual Fund; (iv) related to Wells Real Estate Fund XIV, L.P., a
Georgia limited partnership or to a “Fund XV” similarly-organized and operated
entity with a similar business purpose; and (v) offers or sales of equity not
involving a public offering under the Securities Act of 1933); or

 

(j) Change of Control. There occurs any Change of Control; or

 

(k) Bankruptcy Events. Any Credit Party is subject to a Bankruptcy Event.

 

9.02 Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Credit Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Credit Party; and

 

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Credit Documents or applicable law
(including, without limitation, the right to record the Mortgage Instruments and
Assignments of Leases held by it with respect to the Approved Properties in
accordance with the terms and conditions set forth in Section 7.12);

 

provided, however, that upon the occurrence of any Bankruptcy Event with respect
to any Credit Party, the obligation of each Lender to make Loans shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable.

 

62



--------------------------------------------------------------------------------

9.03 Application of Funds.

 

After the acceleration of the Obligations as provided for in Section 9.02(b) (or
after the Loans have automatically become immediately due and payable as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

 

Fifth, to payment of that portion of the Obligations constituting obligations
under Swap Contracts between any Credit Party and any Lender of Affiliate of any
Lender; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE X

ADMINISTRATIVE AGENT

 

10.01 Appointment and Authorization of Administrative Agent.

 

Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Credit Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Credit Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Credit Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Credit Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

10.02 Delegation of Duties.

 

The Administrative Agent may execute any of its duties under this Agreement or
any other Credit Document by or through agents, employees or attorneys-in-fact
and shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

 

10.03 Liability of Administrative Agent.

 

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Credit Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein),

 

63



--------------------------------------------------------------------------------

or (b) be responsible in any manner to any Lender or participant for any
recital, statement, representation or warranty made by any Credit Party or any
officer thereof, contained herein or in any other Credit Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Credit Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Credit
Document, or for any failure of any Credit Party or any other party to any
Credit Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party or
any Affiliate thereof.

 

10.04 Reliance by Administrative Agent.

 

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation reasonably believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Credit
Party), independent accountants and other experts selected by the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Credit Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Credit Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

 

(b) For purposes of determining compliance with the conditions specified in
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

10.05 Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will promptly notify the Lenders of its receipt of any
such notice. The Administrative Agent shall take such action with respect to
such Default as may be directed by the Required Lenders in accordance with
Article IX; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable or in the best interest of the
Lenders.

 

10.06 Credit Decision; Disclosure of Information by Administrative Agent.

 

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Credit Parties and

 

64



--------------------------------------------------------------------------------

their respective Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Borrower and the other
Credit Parties. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Credit Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.

 

10.07 Indemnification of Administrative Agent.

 

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Credit Party and without limiting the
obligation of any Credit Party to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including reasonable Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Credit Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the
Aggregate Revolving Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.

 

10.08 Administrative Agent in its Individual Capacity.

 

Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Credit Parties and their respective
Affiliates as though Bank of America were not the Administrative Agent hereunder
and without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Credit Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Credit Party
or such Affiliate) and acknowledge that the Administrative Agent shall be under
no obligation to provide such information to them. With respect to its Loans,
Bank of America shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent and the terms “Lender” and “Lenders” include Bank of
America in its individual capacity.

 

10.09 Successor Administrative Agent.

 

The Administrative Agent may resign as Administrative Agent upon 30 days’ notice
to the Lenders. In addition, the Administrative Agent may be removed at the
written direction of the Required Lenders to the extent the Administrative Agent
is shown to be grossly negligent in the performance of its material obligations
and/or duties hereunder or to have engaged in willful misconduct in the
performance of such obligations and/or duties.

 

If the Administrative Agent resigns or is otherwise removed as Administrative
Agent under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor administrative agent for the Lenders, which successor
administrative agent shall be consented to by the Borrower at all times other
than during

 

65



--------------------------------------------------------------------------------

the existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld, conditioned or delayed). If no successor administrative
agent is appointed prior to the effective date of the resignation or removal of
the Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor administrative agent from among
the Lenders. Upon the acceptance of its appointment as successor administrative
agent hereunder, the Person acting as such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
administrative agent. Upon such retirement or removal, the retiring/removed
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated without any other or further act or deed on the part of such
retiring Administrative Agent or any other Lender. After any former
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article X and Sections 11.04 and 11.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation or the removal
of an Administrative Agent by the Lenders, the retiring/removed Administrative
Agent’s resignation or removal (as applicable) shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.

 

10.10 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.08 and 11.04) allowed in such judicial
proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

10.11 Credit Document Guaranty Matters.

 

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion:

 

(a) to release any Guarantor (other than the REIT Guarantor) from its
obligations hereunder and under any of the other Credit Documents if the
Borrower certifies that such Person has ceased to be a Subsidiary of any Credit
Party as a result of a transaction permitted hereunder or if such Guarantor has
converted to Excluded Entity status in accordance with the terms and conditions
referenced or otherwise set forth in Section 8.14 hereof;

 

66



--------------------------------------------------------------------------------

(b) to release the other Credit Parties hereunder from any obligations under the
Collateral Documents with respect to the Capital Stock of or any other interests
in any Guarantor released pursuant to clause (a) above; and

 

(c) to terminate and release any Mortgage Instrument or Assignment of Leases
with respect to any Real Property to the extent (i) the applicable Real Property
has been removed from qualification as an Approved Property pursuant to the
provisions of Section 8.05(a) hereof and Borrower has delivered a written
request for such termination and release, (ii) (A) the applicable Real Property
has been removed from qualification as an Approved Property as a result of any
event or circumstance that is not voluntarily caused by any Credit Party, (B)
the Borrower has delivered to the Administrative Agent a Compliance Certificate
(which certificate shall include an update to the information set forth on
Schedule 6.17(b) and shall take into account the removal of such Real Property
from the calculation of the Borrowing Base (if applicable) and the payment of
any mandatory prepayment (if any) required to be made in connection with Section
2.04(b)(ii) in connection with such termination and release) demonstrating that
(1) the Credit Parties are in compliance with all of the covenants contained in
Article VIII of this Agreement, and (2) the aggregate Outstanding Amount of the
Loans do not exceed the lesser of (x) the Revolving Commitments and (y) the
Borrowing Base; (C) the Borrower has made (or shall make, concurrently with such
termination and release) any prepayment of the Loans required pursuant to
Section 2.04(b)(ii) hereof in connection with the Disposition of such Real
Property (if applicable); and (D) the Borrower has delivered a written request
for such termination and release; or (iii) the Administrative Agent is otherwise
required by applicable Law to provide such termination and release.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to grant releases and
terminations pursuant to this Section 10.11.

 

10.12 Other Agents; Arrangers and Managers.

 

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,”
“managing agent,” “co-agent,” “book manager,” “lead manager,” “arranger,” “lead
arranger” or “co-arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

ARTICLE XI

MISCELLANEOUS

 

11.01 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Credit
Document, and no consent to any departure by the Borrower or any other Credit
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Credit Party, as the case may be, and
delivered to the Administrative Agent at its address set forth on Schedule 11.02
or unless approval or consent of such matter is deemed to have occurred pursuant
to Section 11.02(d) hereof, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

 

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent (or deemed
approval) of such Lender (it being understood and agreed that a waiver of any
condition precedent set forth in Section 5.02 or of any Default or Event of
Default or mandatory reduction in the Commitments shall not constitute a change
in the terms of any Commitment of any Lender);

 

67



--------------------------------------------------------------------------------

(b) postpone any date fixed by this Agreement or any other Credit Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Credit Document without the written
consent (or deemed approval) of each Lender directly affected thereby;

 

(c) reduce the principal of, or the rate of interest specified herein on, any
Loans or any fees or other amounts payable hereunder or under any other Credit
Document without the written consent (or deemed approval) of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

 

(d) change Section 2.12 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent (or deemed
approval) of each Lender;

 

(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent (or
deemed approval) of each Lender;

 

(f) except as the result of or in connection with a dissolution, merger or
disposition of a Credit Party not prohibited by Section 8.04 or Section 8.05,
release the Borrower, the REIT Guarantor or substantially all of the other
Credit Parties from its or their obligations under the Credit Documents without
the written consent (or deemed approval) of each Lender;

 

(g) release any portion of the Collateral or permit to exist any Liens (other
than Permitted Liens) with respect to any Real Properties that will continue to
qualify as Borrowing Base Properties hereunder, except, in each case, in
accordance with the terms and conditions contained herein (including, without
limitation, the removal and substitution provisions contained in Section 8.05
hereof) without the written consent (or deemed approval) of each Lender;

 

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent (in its
capacity as Administrative Agent, and not as a Lender) under this Agreement or
any other Credit Document.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders shall determine whether or not to allow a Credit
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

 

11.02 Notices and Other Communications; Facsimile Copies.

 

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02 (as the same may be updated by the Borrower from time to time by
notice to the Administrative Agent) or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and

 

68



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered; provided, however, that notices and other communications
to the Administrative Agent pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.

 

(b) Effectiveness of Facsimile Documents and Signatures. Credit Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Credit Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

 

(c) Limited Use of Electronic Mail. Electronic mail and Internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 7.02, and to
distribute Credit Documents for execution by the parties thereto, and may not be
used for any other purpose.

 

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify each Agent-Related Person and
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording. To the extent a Lender or
any Credit Party is given written notice of any request for an approval, consent
or other decision from the Administrative Agent and such Person fails to reply
to any such request within ten (10) Business Days of its receipt (or deemed
receipt) thereof, such Lender or Credit Party shall be deemed to have approved
the requested action, amendment, waiver or other matter.

 

11.03 No Waiver; Cumulative Remedies.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

11.04 Attorney Costs, Expenses and Taxes.

 

The Credit Parties jointly and severally agree (a) to pay or reimburse the
Administrative Agent for all reasonable and actual costs and expenses incurred
in connection with the development, preparation, negotiation and execution of
this Agreement and the other Credit Documents and any amendment, waiver, consent
or other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby

 

69



--------------------------------------------------------------------------------

are consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all reasonable and actual Attorney
Costs, and (b) to pay or reimburse the Administrative Agent and each Lender for
all reasonable and actual costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Credit Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all reasonable and actual Attorney Costs. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent or any Lender. All amounts due under this Section 11.04
shall be payable within ten Business Days after demand therefor. The agreements
in this Section shall survive the termination of the Aggregate Revolving
Commitments and repayment of all other Obligations.

 

11.05 Indemnification by the Credit Parties.

 

Whether or not the transactions contemplated hereby are consummated, the Credit
Parties jointly and severally shall indemnify and hold harmless each
Agent-Related Person, each Lender and their respective Affiliates, directors,
officers, employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (a)
the execution, delivery, enforcement, performance or administration of any
Credit Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Credit Party, or any Environmental Liability related in
any way to any Credit Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Credit Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). All amounts due under this
Section 11.05 shall be payable within ten Business Days after demand therefor.
The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Revolving Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

11.06 Payments Set Aside.

 

To the extent that any payment by or on behalf of any Credit Party is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.

 

70



--------------------------------------------------------------------------------

11.07 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Credit Parties may not assign or otherwise
transfer any of their respective rights or obligations hereunder without the
prior written consent of each Lender (other than in connection with a
transaction not prohibited by Section 8.04) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) or (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund (as defined in subsection (g) of this Section) with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $2,500,000.00
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents, each such consent
not to be unreasonably withheld, conditioned or delayed; (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned; (iii) any assignment of a Revolving
Commitment must be approved by the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) unless the Person that is the
proposed assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500 and (v) no
party that is, immediately following such assignment, a Lender under this
Agreement shall have, immediately following such assignment, a Commitment that
is less than $5,000,000.00 in the aggregate. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to subsection (c) of this Section,
from and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, 11.04 and 11.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

71



--------------------------------------------------------------------------------

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Credit Parties or any of their respective
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that directly affects such Participant. Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

 

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 11.15 as though
it were a Lender.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g) As used herein, the following terms have the following meanings:

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent (such approval not to be unreasonably withheld,
conditioned or delayed), and (ii) unless an Event of Default has occurred and is
continuing, the Borrower (such approval not to be unreasonably withheld,
conditioned or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Credit Parties or any of their respective
Affiliates or Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 11.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Credit Documents and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Credit Documents even though
such trustee may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise.

 

72



--------------------------------------------------------------------------------

11.08 Confidentiality.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or to any credit derivative
transaction relating to the Credit Parties and their obligations; (g) with the
consent of the Borrower; and (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent or any Lender on a nonconfidential
basis from a source other than the Credit Parties. For purposes of this Section,
“Information” means all information received from any Credit Party relating to
any Credit Party or any of their respective businesses, other than any such
information that is available to the Agent or any Lender on a nonconfidential
basis prior to disclosure by any Credit Party, provided that, in the case of
information received from a Credit Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

11.09 Set-off.

 

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender is
authorized at any time and from time to time, without prior notice to any Credit
Party, any such notice being waived by each Credit Party to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Credit Parties against any and all Obligations owing
to such Lender hereunder or under any other Credit Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Credit Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application. Notwithstanding the foregoing, no Lender shall be entitled to
set-off or apply any deposits in a property specific operating account or
reserve account established by a Credit Party for any Real Properties encumbered
by mortgage liens in favor of another financial institution to the extent such
financial institution expressly requires such agreement by the Lenders hereunder
and provided such Lender and the Administrative Agent has received notice of the
interest of such other financial institution prior to such set-off or
application. The list of accounts as of the Closing Date (and as of each date on
which such schedule is subsequently updated pursuant to the terms hereof) which
are not subject to set-off is set forth on Schedule 11.09 attached hereto.

 

11.10 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the

 

73



--------------------------------------------------------------------------------

extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

11.11 Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

11.12 Integration.

 

This Agreement, together with the other Credit Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Credit Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Credit Document shall not be
deemed a conflict with this Agreement. Each Credit Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

 

11.13 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

11.14 Severability.

 

If any provision of this Agreement or the other Credit Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Credit Documents
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

11.15 Tax Forms.

 

(a) (i) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to each of
the Administrative Agent and the Borrower, prior to receipt of any payment
subject to withholding under the Code (or upon accepting an assignment of an
interest herein), a duly signed completed copy of either IRS Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Lender by the Borrower pursuant to this Agreement) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Foreign Lender by the Borrower pursuant to this Agreement) or such other
evidence satisfactory to the Borrower and the Administrative Agent that such
Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the Code.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to each of the Administrative Agent and the Borrower such additional duly
completed and signed copies of one of such forms (or such successor forms as
shall be adopted from time to time by the relevant United States taxing

 

74



--------------------------------------------------------------------------------

authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by the Borrower pursuant to this Agreement, (B) promptly notify each of
the Administrative Agent and the Borrower of any change in circumstances which
would modify or render invalid any claimed exemption or reduction, and (C) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws that the Borrower make any deduction or withholding for taxes from amounts
payable to such Foreign Lender.

 

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Credit Documents (for example, in the case of a typical
participation by such Lender), shall deliver to each of the Administrative Agent
and the Borrower on the date when such Foreign Lender ceases to act for its own
account with respect to any portion of any such sums paid or payable, and at
such other times as may be necessary in the determination of the Administrative
Agent and the Borrower (in the reasonable exercise of its discretion), (A) a
duly signed completed copy of the forms or statements required to be provided by
such Lender as set forth above, to establish the portion of any such sums paid
or payable with respect to which such Lender acts for its own account that is
not subject to U.S. withholding tax, and (B) a duly signed completed copy of IRS
Form W-8IMY (or any successor thereto), together with any information such
Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Lender is
not acting for its own account with respect to a portion of any such sums
payable to such Lender.

 

(iii) The Borrower shall not be required to pay any additional amount to any
Foreign Lender under Section 3.01 (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Lender transmits with an IRS Form W-8IMY pursuant to this
Section 11.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 11.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 11.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Credit Documents, nothing in this Section 11.15(a)
shall relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Credit
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

 

(iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Credit
Documents with respect to which the Borrower is not required to pay additional
amounts under this Section 11.15(a).

 

(b) Upon the request of the Administrative Agent or the Borrower, each Lender
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Code shall deliver to the Administrative Agent and the Borrower a duly
signed completed copy of IRS Form W-9. If such Lender fails to deliver such
forms, then the Administrative Agent and the Borrower may withhold from any
interest payment to such Lender an amount equivalent to the applicable back-up
withholding tax imposed by the Code, without reduction.

 

(c) If any Governmental Authority asserts that the Administrative Agent or the
Borrower did not properly withhold or backup withhold, as the case may be, any
tax or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Administrative Agent and the Borrower therefor,
including all penalties and interest, any taxes imposed by any jurisdiction on
the amounts payable to the Administrative Agent and the Borrower under this
Section, and costs and expenses (including Attorney Costs) of the Administrative
Agent and the Borrower. The obligation of the Lenders under this Section shall
survive the termination of the Aggregate Revolving Commitments, repayment of all
other Obligations hereunder and the resignation of the Administrative Agent.

 

75



--------------------------------------------------------------------------------

11.16 Replacement of Lenders.

 

Under any circumstances set forth herein providing that the Borrower shall have
the right to replace a Lender as a party to this Agreement, the Borrower may,
upon notice to such Lender and the Administrative Agent, replace such Lender by
causing such Lender to assign its Commitment and outstanding Loans (with the
assignment fee to be paid by the Borrower in such instance) pursuant to Section
11.07(b) to one or more other Lenders or Eligible Assignees procured by the
Borrower; provided, however, that if the Borrower elects to exercise such right
with respect to any Lender pursuant to Section 3.06(b), it shall be obligated to
replace all Lenders that have made similar requests for compensation pursuant to
Section 3.01 or 3.04. The Borrower shall pay in full all principal, interest,
fees and other amounts owing to such Lender through the date of replacement
(including any amounts payable pursuant to Section 3.05) and release such Lender
from its obligations under the Credit Documents. Any Lender being replaced shall
execute and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans.

 

11.17 Governing Law.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF GEORGIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF GEORGIA SITTING IN
FULTON COUNTY OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER, THE
GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
OF THE BORROWER, THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY CREDIT DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH OF THE BORROWER,
THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

 

11.18 Waiver of Right to Trial by Jury.

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY CREDIT
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY CREDIT DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

11.19 USA Patriot Act.

 

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrower in accordance with the Act.

 

76



--------------------------------------------------------------------------------

11.20 Prior Credit Agreement.

 

Each of the parties hereto hereby agree that (a) the outstanding balance of the
Obligations as defined in the Prior Credit Agreement remains outstanding and
constitutes Obligations hereunder and (b) this Agreement is an amendment and
restatement of the Prior Credit Agreement and that all documents, instruments or
agreements creating security interests or liens in favor of the “Secured
Parties” as defined in the Prior Credit Agreement and securing the “Obligations”
thereunder continue to secure the Obligations under this Agreement.

 

11.21 ENTIRE AGREEMENT.

 

THIS AGREEMENT, THAT CERTAIN LETTER AGREEMENT (MANDATE LETTER) AMONG THE
BORROWER, THE REIT GUARANTOR, THE ADMINISTRATIVE AGENT AND THE ARRANGER
CONCERNING THE SYNDICATION OF THE LOANS AND DATED AS OF MAY 10, 2004 AND THE
OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER: WELLS OPERATING PARTNERSHIP II, L.P.,    

By:

  WELLS REAL ESTATE INVESTMENT TRUST II, INC., its sole general partner    

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

Douglas P. Williams

   

Title:

 

Executive Vice President

REIT GUARANTOR: WELLS REAL ESTATE INVESTMENT TRUST II, INC.,

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Douglas P. Williams

Title:

 

Executive Vice President

OTHER GUARANTORS; WELLS REIT II - REPUBLIC DRIVE, LLC,    

By:

  WELLS OPERATING PARTNERSHIP II, L.P., its sole member        

By:

  WELLS REAL ESTATE INVESTMENT TRUST II, INC., its general partner        

By:

 

 

--------------------------------------------------------------------------------

       

Name:

 

Douglas P. Williams

       

Title:

 

Executive Vice President

WELLS REIT II – 9 TECHNOLOGY DRIVE, LLC,    

By:

  WELLS OPERATING PARTNERSHIP II, L.P., its sole member        

By:

 

  WELLS REAL ESTATE INVESTMENT TRUST II, INC., its general partner        

By:

 

 

--------------------------------------------------------------------------------

       

Name:

 

Douglas P. Williams

       

Title:

 

Executive Vice President

 

[signature pages continued]



--------------------------------------------------------------------------------

WELLS REIT II – 180 PARK AVENUE, LLC

   

By:

  WELLS OPERATING PARTNERSHIP II, L.P., its sole member        

By:

 

  WELLS REAL ESTATE INVESTMENT TRUST II, INC., its general partner        

By:

 

 

--------------------------------------------------------------------------------

       

Name:

 

Douglas P. Williams

       

Title:

 

Executive Vice President

 

WELLS REIT II - 80 M STREET LLC

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Douglas P. Williams

Title:

 

President

 

[signature pages continued]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative

Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Gerald R. Massey, Jr.

Title:

 

Senior Vice President

 

[signature pages continued]



--------------------------------------------------------------------------------

LENDERS:

BANK OF AMERICA, N.A.,

individually in its capacity as a Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Gerald R. Massey, Jr.

Title:

 

Senior Vice President

 

[signature pages continued]



--------------------------------------------------------------------------------

KEY BANK NATIONAL ASSOCIATION

individually in its capacity as a Lender and as

Documentation Agent

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

SOCIETE GENERALE

individually in its capacity as a Lender and as

Documentation Agent

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.

individually in its capacity as a Lender and as

Managing Agent

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

EUROHYPO AG, NEW YORK BRANCH
individually in its capacity as a Lender and as Managing Agent By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION
individually in its capacity as a Lender and as Managing Agent By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION individually in its capacity as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION
individually in its capacity as a Lender and as Managing Agent By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

CHEVY CHASE BANK, FSB individually in its capacity as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

COMERICA BANK individually in its capacity as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

ERSTE BANK, NEW YORK individually in its capacity as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

SOVEREIGN BANK individually in its capacity as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

HIBERNIA NATIONAL BANK individually in its capacity as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

EASTERN BANK individually in its capacity as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

STATE BANK OF INDIA individually in its capacity as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------